Exhibit 10.9

LEASE

BETWEEN

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

AND

ACELRX PHARMACEUTICALS, INC. (TENANT)

SEAPORT CENTRE

Redwood City, California

 

1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE ONE BASIC LEASE PROVISIONS

     1   

1.01

     BASIC LEASE PROVISIONS      1   

1.02

     ENUMERATION OF EXHIBITS & RIDER(S)      2   

1.03

     DEFINITIONS      2   

ARTICLE TWO PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

     6   

2.01

     LEASE OF PREMISES      6   

2.02

     TERM (See Rider 2)      6   

2.03

     FAILURE TO GIVE POSSESSION (See Rider 2)      6   

2.04

     AREA OF PREMISES      6   

2.05

     CONDITION OF PREMISES (See Rider 2)      6   

2.06

     COMMON AREAS & PARKING      6   

ARTICLE THREE RENT

     7   

ARTICLE FOUR OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

     7   

4.01

     TENANT’S SHARE OF OPERATING EXPENSES      7   

4.02

     RENT ADJUSTMENTS      8   

4.03

     STATEMENT OF LANDLORD      8   

4.04

     BOOKS AND RECORDS      8   

4.05

     TENANT OR LEASE SPECIFIC TAXES      8   

ARTICLE FIVE SECURITY

     9   

ARTICLE SIX UTILITIES & SERVICES

     10   

6.01

     LANDLORD’S GENERAL SERVICES      10   

6.02

     TENANT TO OBTAIN & PAY DIRECTLY      10   

6.03

     TELEPHONE SERVICES      10   

6.04

     FAILURE OR INTERRUPTION OF UTILITY OR SERVICE      10   

6.05

     CHOICE OF SERVICE PROVIDER      11   

6.06

     SIGNAGE      11   

ARTICLE SEVEN POSSESSION, USE AND CONDITION OF PREMISES

     11   

7.01

     POSSESSION AND USE OF PREMISES      11   

7.02

     HAZARDOUS MATERIAL      12   

7.03

     LANDLORD ACCESS TO PREMISES; APPROVALS      13   

7.04

     QUIET ENJOYMENT      14   

ARTICLE EIGHT MAINTENANCE

     14   

8.01

     LANDLORD’S MAINTENANCE      14   

8.02

     TENANT’S MAINTENANCE      14   

ARTICLE NINE ALTERATIONS AND IMPROVEMENTS

     14   

9.01

     TENANT ALTERATIONS      14   

9.02

     LIENS      15   

ARTICLE TEN ASSIGNMENT AND SUBLETTING

     15   

10.01

     ASSIGNMENT AND SUBLETTING      15   

10.02

     RECAPTURE      16   

10.03

     EXCESS RENT      17   

10.04

     TENANT LIABILITY      17   

10.05

     ASSUMPTION AND ATTORNMENT      17   

ARTICLE ELEVEN DEFAULT AND REMEDIES

     17   

11.01

     EVENTS OF DEFAULT      17   

11.02

     LANDLORD’S REMEDIES      18   

11.03

     ATTORNEY’S FEES      19   

 

i.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

11.04

     BANKRUPTCY      19   

11.05

     LANDLORD’S DEFAULT      20   

ARTICLE TWELVE SURRENDER OF PREMISES

     20   

12.01

     IN GENERAL      20   

12.02

     LANDLORD’S RIGHTS      20   

ARTICLE THIRTEEN HOLDING OVER

     20   

ARTICLE FOURTEEN DAMAGE BY FIRE OR OTHER CASUALTY

     20   

14.01

     SUBSTANTIAL UNTENANTABILITY      20   

14.02

     INSUBSTANTIAL UNTENANTABILITY      21   

14.03

     RENT ABATEMENT      21   

14.04

     WAIVER OF STATUTORY REMEDIES      21   

ARTICLE FIFTEEN EMINENT DOMAIN

     22   

15.01

     TAKING OF WHOLE OR SUBSTANTIAL PART      22   

15.02

     TAKING OF PART      22   

15.03

     COMPENSATION      22   

ARTICLE SIXTEEN INSURANCE

     22   

16.01

     TENANT’S INSURANCE      22   

16.02

     FORM OF POLICIES      22   

16.03

     LANDLORD’S INSURANCE      23   

16.04

     WAIVER OF SUBROGATION      23   

16.05

     NOTICE OF CASUALTY      24   

ARTICLE SEVENTEEN WAIVER OF CLAIMS AND INDEMNITY

     24   

17.01

     WAIVER OF CLAIMS      24   

17.02

     INDEMNITY BY TENANT      24   

17.03

     WAIVER OF CONSEQUENTIAL DAMAGES      24   

ARTICLE EIGHTEEN RULES AND REGULATIONS

     24   

18.01

     RULES      24   

18.02

     ENFORCEMENT      24   

ARTICLE NINETEEN LANDLORD’S RESERVED RIGHTS

     25   

ARTICLE TWENTY ESTOPPEL CERTIFICATE

     25   

20.01

     IN GENERAL      25   

20.02

     ENFORCEMENT      25   

ARTICLE TWENTY-ONE INTENTIONALLY OMITTED

     25   

ARTICLE TWENTY-TWO REAL ESTATE BROKERS

     25   

ARTICLE TWENTY-THREE MORTGAGEE PROTECTION

     26   

23.01

     SUBORDINATION AND ATTORNMENT      26   

23.02

     MORTGAGEE PROTECTION      26   

ARTICLE TWENTY-FOUR NOTICES

     26   

ARTICLE TWENTY-FIVE EXERCISE FACILITY

     27   

ARTICLE TWENTY-SIX OFAC

     27   

ARTICLE TWENTY-SEVEN MISCELLANEOUS

     27   

27.01

     LATE CHARGES      27   

27.02

     NO JURY TRIAL; VENUE; JURISDICTION      28   

27.03

     DEFAULT UNDER OTHER LEASE      28   

27.04

     OPTION      28   

27.05

     AUTHORITY      28   

27.06

     ENTIRE AGREEMENT      28   

27.07

     MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE      28   

 

ii.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

27.08

     EXCULPATION      28   

27.09

     ACCORD AND SATISFACTION      28   

27.10

     LANDLORD’S OBLIGATIONS ON SALE OF BUILDING      28   

27.11

     BINDING EFFECT      29   

27.12

     CAPTIONS      29   

27.13

     TIME; APPLICABLE LAW; CONSTRUCTION      29   

27.14

     VACATION      29   

27.15

     LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES      29   

27.16

     SECURITY SYSTEM      29   

27.17

     NO LIGHT, AIR OR VIEW EASEMENTS      29   

27.18

     RECORDATION      29   

27.19

     SURVIVAL      29   

27.20

     EXHIBITS OR RIDERS      30   

 

iii.



--------------------------------------------------------------------------------

LEASE

ARTICLE ONE

BASIC LEASE PROVISIONS

 

1.01 BASIC LEASE PROVISIONS

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

 

(1) BUILDING AND ADDRESS: Building Number 9, located in Phase II (“Tenant’s
Phase”) of Seaport Centre. As of the Lease Date, the Building includes the
address 301 Galveston Drive in Redwood City, California, 94063.

 

(2) LANDLORD AND ADDRESS:

Metropolitan Life Insurance Company,

a New York corporation

Notices to Landlord shall be addressed:

Metropolitan Life Insurance Company

c/o Seaport Centre Manager

701 Chesapeake Drive

Redwood City, CA 94063

with copies to the following:

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Director, EIM

and

Metropolitan Life Insurance Company

425 Market Street, Suite 1050

San Francisco, CA 94105

Attention: Associate General Counsel

 

(3) TENANT AND CURRENT ADDRESS AND TAX ID:

 

(a)

   Name:    AcelRx Pharmaceuticals, Inc.

(b)

  

State of incorporation:

   a Delaware corporation

(c)

  

Tax Identification Number:

   41-2193603

Tenant shall promptly notify Landlord of any change in the foregoing items.

Notices to Tenant shall be addressed:

 

Prior to Commencement Date:

   On & After Commencement Date:

AcelRx Pharmaceuticals, Inc.

   To Tenant at the Premises

575 Chesapeake Drive

Redwood City, CA 94063

Attention: Jim Welch

  

 

(4) DATE OF LEASE: as of December     , 2011

 

(5) LEASE TERM: Forty-nine (49) months

 

(6) COMMENCEMENT DATE: See Rider 2.

 

(7) EXPIRATION DATE: The day before the forty-nine month anniversary of the
Commencement Date.

 

(8) MONTHLY BASE RENT (initial monthly installment due upon Tenant’s execution):

 

Period from/to

   Monthly  

Month 01 – Month 12*

   $ 31,020.75   

Month 13 – Month 24

   $ 31,951.37   

Month 25 – Month 36

   $ 32,909.91   

Month 37 – Month 48

   $ 33,897.21   

Month 49

   $ 34,914.13   

 

1.



--------------------------------------------------------------------------------

* Notwithstanding anything in the foregoing to the contrary, provided that a
Default (as defined in Section 11.01 below) by Tenant has not previously
occurred, Landlord agrees to forbear in the collection of and abate the Monthly
Base Rent due and payable for Month 01 of the Term, totaling not more than
Thirty-One Thousand Twenty and 75/100 Dollars ($31,020.75) (“Abated Rent”);
provided, further, that in the event of a Default by Tenant at any time during
the Term, all previously Abated Rent shall be immediately due and payable in
full at that time without the necessity of further notice or action by Landlord.

 

(9) RENT ADJUSTMENT DEPOSIT (initial monthly rate, until further notice):
$7,031.37 (initial monthly installment due upon Tenant’s execution)

 

(10) RENTABLE AREA OF THE PREMISES: 13,787 square feet

 

(11) RENTABLE AREA OF THE BUILDING 25,893 square feet

 

(12) RENTABLE AREA OF THE PHASE: 235,620 square feet

 

(13) RENTABLE AREA OF THE PROJECT: 537,445 square feet

 

(14) SECURITY: The Letter of Credit in the amount of One Hundred Fifty Thousand
Dollars ($150,000) (and all proceeds of the Letter of Credit drawn and held by
Landlord) as provided in Article Five, and Section 2.3 of Rider 2.

 

(15) SUITE NUMBER &/OR ADDRESS OF PREMISES: 301 Galveston Drive, Redwood City,
CA 94063

 

(16) TENANT’S SHARE:

 

Tenant’s Building Share:

     52.25 % 

Tenant’s Phase Share:

     5.85 % 

Tenant’s Project Share:

     2.56 % 

 

(17) TENANT’S USE OF PREMISES: General office use; labs for pharmaceutical
purposes; and engineering lab. For purposes of this Lease, “engineering lab”
shall mean a light mechanical workspace (not a machine shop) for use of hand
tools, some small equipment (but not heavy equipment or machinery or lathes),
some soldering and some adhesives incidental to Tenant’s pharmaceutical labs and
products and to general office use.

 

(18) PARKING SPACES: Forty-six (46)

 

(19) BROKERS:

 

Landlord’s Broker:    Kristoph Lodge and Howard Dallmar of Cornish & Carey
Commercial Tenant’s Broker:    Jones Lang LaSalle

 

1.02 ENUMERATION OF EXHIBITS & RIDER(S)

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

 

EXHIBIT A

   Plan of Premises

EXHIBIT B

   Workletter Agreement

EXHIBIT C

   Site Plan of Project

EXHIBIT D

   Permitted Hazardous Material

EXHIBIT E

   Form of Letter of Credit

EXHIBIT F

   Fair Market Rental Rate

RIDER 1

   Commencement Date Agreement

RIDER 2

   Additional Provisions

 

1.03 DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant. The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word “control,” means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.

BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1).

 

2.



--------------------------------------------------------------------------------

BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Commencement
Date, unless changed by operation of Article Two or Rider 2.

COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T. & S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

ENVIRONMENTAL LAWS: All Laws governing the use, storage, transportation,
disposal or generation of any Hazardous Material, or pertaining to environmental
conditions on, under or about the Premises or any part of the Project, including
the Comprehensive Environmental Response Compensation and Liability Act of 1980
(42 U.S.C. Section 9601 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. Section 6901 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. Section 1801, et seq.); and Section 307 (33 U.S.C. Section 1317)
and Section 311 (33 U.S.C. Section 1321) of the Clean Water Act of 1977 (33
U.S.C. Section 1251, et seq.), all as heretofore or hereafter amended.

EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two.

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Law pertaining to environmental conditions, or which are
classified as hazardous, toxic, medical waste or bio-hazardous waste under any
Law; and explosives, firearms, ammunition, flammable materials, radioactive
material, asbestos, polychlorinated biphenyls, acids, caustics, gasoline,
kerosene, natural gas, propane, oil, petroleum, petroleum products and
by-products. Hazardous Material shall include by way of illustration, and
without limiting the generality of the foregoing, the following: (i) those
substances included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances” or “solid waste” under all present and future
Laws relating to the protection of human health or the environment, including
California Senate Bill 245 (Statutes of 1987, Chapter 1302); the Safe Drinking
Water and Toxic Enforcement Act of 1986 (commonly known as Proposition 65); the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.); the Resource Conservation and Recovery Act of 1976
(42 U.S.C. Section 6901 et seq.); the Hazardous Materials Transportation Act (49
U.S.C. Sections 1801, et seq.); Section 307 (33 U.S.C. Section 1317) or
Section 311 (33 U.S.C. Section 1321) of the Clean Water Act of 1977 (33 U.S.C.
Section 1251, et seq.), all as heretofore and hereafter amended, or in any
regulations promulgated pursuant to said laws; (ii) those substances defined as
“hazardous wastes” in Section 25117 of the California Health & Safety Code or as
“hazardous substances” in Section 25316 of the California Health & Safety Code,
all as heretofore and hereafter amended, or in any regulations promulgated
pursuant to said laws; (iii) those substances listed in the United States
Department of Transportation Table (49 CFR 172.101 and amendments thereto) or
designated by the Environmental Protection Agency (or any successor agency) as
hazardous substances (see, e.g., 40 CFR Part 302 and amendments thereto); and
(iv) such other substances, materials and wastes which are or become regulated
under applicable local, state or federal law or by the United States government
or which are or become classified as hazardous or toxic under federal, state or
local laws or regulations, including California Health & Safety Code, Division
20, and Title 26 of the California Code of Regulations, all as heretofore and
hereafter amended, or in any regulations promulgated pursuant to said laws.

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

LAND: The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property, all as heretofore or hereafter
adopted, made or amended.

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

 

3.



--------------------------------------------------------------------------------

LEASE YEAR; The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.

OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project). Operating Expenses
shall be allocated among the categories of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses as provided in Article Four. If
any Operating Expense, though paid in one year, relates to more than one
calendar year, at the option of Landlord such expense may be proportionately
allocated among such related calendar years. Operating Expenses shall include
the following, by way of illustration only and not limitation: (1) all Taxes;
(2) all insurance premiums and other costs (including deductibles), including
the cost of rental insurance; (3) all license, permit and inspection fees;
(4) all costs of utilities, fuels and related services, including water, sewer,
light, telephone, power and steam connection, service and related charges;
(5) all costs to repair, maintain and operate heating, ventilating and air
conditioning systems, including preventive maintenance; (6) all janitorial,
landscaping and security services; (7) all wages, salaries, payroll taxes,
fringe benefits and other labor costs, including the cost of workers’
compensation and disability insurance; (8) all costs of operation, maintenance
and repair of all parking facilities and other common areas; (9) all supplies,
materials, equipment and tools; (10) dues, assessments and other expenses
pursuant to any covenants, conditions and restrictions, or any reciprocal
easements, or any owner’s association now or hereafter affecting the Project;
(11) modifications to the Building or the Project occasioned by Laws now or
hereafter in effect; (12) the total charges of any independent contractors
employed in the care, operation, maintenance, repair, leasing and cleaning of
the Project, including landscaping, roof maintenance, and repair, maintenance
and monitoring of life-safety systems, plumbing systems, electrical wiring and
Project signage; (13) the cost of accounting services necessary to compute the
rents and charges payable by tenants at the Project; (14) exterior window and
exterior wall cleaning and painting; (15) managerial and administrative
expenses; (16) all costs in connection with the exercise facility at the
Project; (17) all costs and expenses related to Landlord’s retention of
consultants in connection with the routine review, inspection, testing,
monitoring, analysis and control of Hazardous Material, and retention of
consultants in connection with the clean-up of Hazardous Material (to the extent
not recoverable from a particular tenant of the Project), and all costs and
expenses related to the implementation of recommendations made by such
consultants concerning the use, generation, storage, manufacture, production,
storage, release, discharge, disposal or clean-up of Hazardous Material on,
under or about the Premises or the Project (to the extent not recoverable from a
particular tenant of the Project); (18) all capital improvements made for the
purpose of reducing or controlling other Operating Expenses, and all other
capital expenditures, but in each case of any capital item the cost of which
exceeds double the then monthly installment of the Rent Adjustment Deposit, only
as amortized over the useful life of such capital item as reasonably determined
by Landlord, together with interest on the unamortized portion; (19) all
property management costs and fees, including all costs in connection with the
Project property management office; and (20) all fees or other charges incurred
in conjunction with voluntary or involuntary membership in any energy
conservation, air quality, environmental, traffic management or similar
organizations. Operating Expenses shall not include: (a) costs of alterations of
space to be occupied by new or existing tenants of the Project; (b) depreciation
charges; (c) interest and principal payments on loans (except for loans for
capital expenditures or improvements which Landlord is allowed to include in
Operating Expenses as provided above); (d) ground rental payments; (e) real
estate brokerage and leasing commissions; (f) advertising and marketing
expenses; (g) costs of Landlord reimbursed by insurance proceeds; (h) expenses
incurred in negotiating leases of other tenants in the Project or enforcing
lease obligations of other tenants in the Project; and (i) Landlord’s or
Landlord’s property manager’s corporate general overhead or corporate general
administrative expenses.

PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.

PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

PREMISES: The space located in the Building at the Suite Number listed in
Section 1.01(15) and depicted on Exhibit A attached hereto.

PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant’s Share.

 

4.



--------------------------------------------------------------------------------

PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

REAL PROPERTY: The Property excluding any personal property.

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in
Section 1.01(9). Landlord shall have the right from time to time during any
Adjustment Year to provide a new or revised estimate of Operating Expenses
and/or Taxes and to notify Tenant in writing thereof, of corresponding
adjustments in Tenant’s Rent Adjustment Deposit payable over the remainder of
such year, and the amount or revised amount due allocable to months preceding
such change. The last estimate by Landlord shall remain in effect as the
applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant in
writing of a change.

RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in
Section 1.01(11).

RENTABLE AREA OF THE PHASE: The amount of square footage set forth in
Section 1.01(12).

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).

RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in
Section 1.01(13), which represents the sum of the rentable area of all space
intended for occupancy in the Project.

SECURITY: The cash and Letter of Credit specified in Section 1.01 as Security
paid and/or delivered to Landlord as security for Tenant’s performance of its
obligations under this Lease, and all proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five.

SUBSTANTIALLY COMPLETE or SUBSTANTIAL COMPLETION: The completion of the Landlord
Work or Tenant Work, as the case may be, except for minor insubstantial details
of construction, decoration or mechanical adjustments which remain to be done.

TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.

TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations.

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).

TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:

(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Rider 2);

(ii) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, or giving authorizations;

(iii) failure to approve and pay for such work, if any, as Landlord undertakes
to complete at Tenant’s expense;

 

5.



--------------------------------------------------------------------------------

(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or

(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter, including those items described in Section 5 of the Workletter as
part of the Tenant Work.

TENANT’S BUILDING SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

TENANT’S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).

TENANT’S PHASE SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

TENANT’S PROJECT SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01. If this Lease is of Premises in more than one building of the
Project, then Tenant’s Building Share shall be calculated and specified
separately for each such building.

TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

WORKLETTER: The agreement regarding the condition of the Premises and Building,
and completion of Tenant Work and Landlord Work, if any, set forth in Rider 2
and/or Exhibit B hereto.

ARTICLE TWO

PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

 

2.01 LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

 

2.02 TERM (See Rider 2)

 

2.03 FAILURE TO GIVE POSSESSION (See Rider 2)

 

2.04 AREA OF PREMISES

Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.

 

2.05 CONDITION OF PREMISES (See Rider 2)

 

2.06 COMMON AREAS & PARKING

(a) Right to Use Common Areas. Tenant shall have the non-exclusive right, in
common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building’s
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.

(b) Changes in Common Areas. Landlord reserves the right, at any time and from
time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (4) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that reasonable access to the Premises and parking at or near
the Project remains available.

(c) Parking. During the Term, Tenant shall have the right to use the number of
Parking Spaces specified in Section 1.01(18) for parking on an unassigned basis
on that portion of the Project designated by Landlord from time to time for
parking. Tenant acknowledges and agrees that the parking spaces in the Project’s
parking facility may include a mixture of spaces for compact vehicles as well as
full-size passenger automobiles, and that Tenant shall not

 

6.



--------------------------------------------------------------------------------

use parking spaces for vehicles larger than the striped size of the parking
spaces. Tenant shall not park any vehicles at the Project overnight, except
vehicles of employees traveling on Tenant’s business which may be parked no
longer than two consecutive nights. Tenant shall comply with any and all parking
rules and regulations if and as from time to time established by Landlord.
Tenant shall not allow any vehicles using Tenant’s parking privileges to be
parked, loaded or unloaded except in accordance with this Section, including in
the areas and in the manner designated by Landlord for such activities. If any
vehicle is using the parking or loading areas contrary to any provision of this
Section, Landlord shall have the right, in addition to all other rights and
remedies of Landlord under this Lease, to remove or tow away the vehicle without
prior notice to Tenant, and the cost thereof shall be paid to Landlord within
ten (10) days after notice from Landlord to Tenant. The mixture of full-size and
compact passenger vehicle spaces shall be reasonably balanced. The number of
spaces specified in Section 1.01(18) is located within a reasonable distance
from the entrance or entrances to the Premises, but such parking is on an
unassigned, first-come, first-served basis among Tenant and other occupants of
the Project. Provided, however, the foregoing conditions and restrictions shall
be interpreted as governing the use of, and not to deprive Tenant of, its right
to use the number of Parking Spaces specified in Section 1.01(18).

ARTICLE THREE

RENT

Tenant agrees to pay to Landlord at the first office specified in
Section 1.01(2), or to such other persons, or at such other places designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord simultaneously with Tenant’s execution and delivery of this
Lease to Landlord. Monthly Base Rent shall be prorated for partial months within
the Term. Unpaid Rent shall bear interest at the Default Rate from the date due
until paid. Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.

ARTICLE FOUR

OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

 

4.01 TENANT’S SHARE OF OPERATING EXPENSES

Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.

(a) Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises for
the building(s) in which the Premises is located by the rentable square footage
of the Project and as of the date hereof equals the percentage set forth in
Section 1.01(16);

(b) Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);

(c) Tenant’s Phase Share of Phase Operating Expenses, which is the percentage
obtained by dividing the aggregate rentable square footage of the Premises
located in Tenant’s Phase by the total rentable square footage of Tenant’s Phase
and as of the date hereof equals the percentage set forth in Section 1.01(16);

(d) Project Operating Expenses shall mean all Operating Expenses that are not
included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;

(e) Building Operating Expenses shall mean Operating Expenses that are directly
and separately identifiable to each building in which the Premises or part
thereof is located;

(f) Phase Operating Expenses shall mean Operating Expenses that Landlord may
allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;

(g) Landlord shall have the right to allocate a particular item or portion of
Operating Expenses as any one of Project Operating Expenses, Building Operating
Expenses or Phase Operating Expenses, but such allocations must be reasonable
and in accordance with the definitions of such expenses set forth above in
Subsections 4.01(d), (e) and (f), and in no event shall any portion of Building
Operating Expenses, Project Operating Expenses or Phase Operating Expenses be
assessed or counted against Tenant more than once; and

(h) Notwithstanding anything to the contrary contained in this Section 4.01, as
to each specific category of Operating Expense which one or more tenants of the
Building either pays directly to third parties or specifically reimburses to
Landlord (for example, separately contracted janitorial services or property
taxes directly reimbursed to Landlord), then, on a category by category basis,
the amount of Operating Expenses for the affected period shall be adjusted as
follows: (1) all such tenant payments with respect to such category of expense
and all of Landlord’s costs reimbursed thereby shall be excluded from Operating
Expenses and Tenant’s Building Share, Tenant’s Phase Share or Tenant’s Project
Share, as the case may be, for such category of Operating Expense shall be
adjusted by excluding the square footage of all such tenants, and (2) if Tenant
pays or directly reimburses Landlord for such category of Operating Expense,
such category of Operating Expense shall be excluded from the determination of
Operating Expenses for the purposes of this Lease.

 

7.



--------------------------------------------------------------------------------

4.02 RENT ADJUSTMENTS

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

(a) The Rent Adjustment Deposit shall be paid monthly during the Term with the
payment of Monthly Base Rent, except the first installment which shall be paid
by Tenant to Landlord concurrently with execution of this Lease. The Rent
Adjustment Deposit represents, on a monthly basis, Tenant’s Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and

(b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.

 

4.03 STATEMENT OF LANDLORD

Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:

(a) Operating Expenses for the last Adjustment Year showing in reasonable detail
the actual Operating Expenses categorized among Project Operating Expenses,
Building Operating Expenses and Phase Operating Expenses for such period and
Tenant’s Share of each as described in Section 4.01 above;

(b) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and

(c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.03. Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease.

 

4.04 BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of ninety (90) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within one hundred twenty (120) days of
Tenant’s receipt thereof, specifying the nature of the item in dispute and the
reasons therefor, then Landlord’s Statement shall be considered final and
accepted by Tenant. Any amount due to the Landlord as shown on Landlord’s
Statement, whether or not disputed by Tenant as provided herein shall be paid by
Tenant when due as provided above, without prejudice to any such written
exception.

 

4.05 TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or
(b) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant;
(d) resulting from Landlord Work, Tenant Work or Tenant Alterations to the
Premises, whether title thereto is in Landlord or Tenant; or (e) upon this
transaction. Taxes paid by Tenant pursuant to this Section 4.05 shall not be
included in any computation of Taxes as part of Operating Expenses.

 

8.



--------------------------------------------------------------------------------

ARTICLE FIVE

SECURITY

(a) This Article Five is subject to Section 2.3 of Rider 2. Tenant, at Tenant’s
sole cost and expense, shall provide Landlord, simultaneously with Tenant’s
execution and delivery of this Lease to Landlord, with the “Letter of Credit”
(defined below) as security (“Security”) for the full and faithful performance
by Tenant of each and every term, provision, covenant, and condition of this
Lease. If Tenant fails timely to perform any of the terms, provisions, covenants
and conditions of this Lease or any other document executed by Tenant in
connection with this Lease, including, but not limited to, the payment of Rent
or the repair of damage to the Premises caused by Tenant (excluding normal wear
and tear), beyond any applicable notice and cure period, then Landlord may use,
apply, or retain the whole or any part of the Security for the payment of any
Rent not paid when due, for the cost of repairing such damage, for the cost of
cleaning the Premises, for the payment of any other sum which Landlord may
expend or may be required to expend by reason of Tenant’s failure to perform,
and otherwise for compensation of Landlord for any other loss or damage to
Landlord occasioned by Tenant’s failure to perform, including, but not limited
to, any loss of future Rent and any damage or deficiency in the reletting of the
Premises (whether such loss, damages or deficiency accrue before or after
summary proceedings or other reentry by Landlord) and the amount of the unpaid
past Rent, future Rent loss, and all other losses, costs and damages, that
Landlord would be entitled to recover if Landlord were to pursue recovery under
Section 11.02(b) or (c) of this Lease or California Civil Code Section 1951.2 or
1951.4 (and any supplements, amendments, replacements and substitutions thereof
and therefor from time to time). If Landlord so uses, applies or retains all or
part of the Security, Tenant shall within five (5) business days after demand
pay or deliver to Landlord in immediately available funds the sum necessary to
replace the amount used, applied or retained. If Tenant has fully and faithfully
performed and observed all of Tenant’s obligations under the terms, provisions,
covenants and conditions of this Lease, the Security (except any amount retained
for application by Landlord as provided herein) shall be returned or paid over
to Tenant no later than ninety (90) days after the latest of: (i) the
Termination Date; (ii) the removal of Tenant from the Premises; (iii) the
surrender of the Premises by Tenant to Landlord in accordance with this Lease;
or (iv) the date Rent Adjustments owed pursuant to this Lease have been computed
by Landlord and paid by Tenant. Provided, however, in no event shall any such
return be construed as an admission by Landlord that Tenant has performed all of
its obligations hereunder.

(b) The Security, whether in the form of cash, Letter of Credit and/or Letter of
Credit Proceeds (defined below), shall not be deemed an advance rent deposit or
an advance payment of any kind, or a measure of Landlord’s damages with respect
to Tenant’s failure to perform, nor shall any action or inaction of Landlord
with respect to it or its use or application be a waiver of, or bar or defense
to, enforcement of any right or remedy of Landlord. Landlord shall not be
required to keep the Security separate from its general funds and shall not have
any fiduciary duties or other duties (except as set forth in this Section)
concerning the Security. Tenant shall not be entitled to any interest on the
Security. In the event of any sale, lease or transfer of Landlord’s interest in
the Building, Landlord shall have the right to transfer the Security, or balance
thereof, to the vendee, transferee or lessee and any such transfer shall release
Landlord from all liability for the return of the Security. Tenant thereafter
shall look solely to such vendee, transferee or lessee for the return or payment
of the Security. Tenant shall not assign or encumber or attempt to assign or
encumber the Security or any interest in it and Landlord shall not be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance,
and regardless of one or more assignments of this Lease, Landlord may return the
Security to the original Tenant without liability to any assignee. Tenant hereby
waives any and all rights of Tenant under the provisions of Section 1950.7 of
the California Civil Code, and any and all rights of Tenant under all provisions
of law, now or hereafter enacted, regarding security deposits.

(c) If Tenant fails timely to perform any obligation under this Article Five,
such breach shall constitute a Default by Tenant under this Lease without any
right to or requirement of any further notice or cure period under any other
Article of this Lease, except such notice and cure period expressly provided
under this Article Five.

(d) As used herein, “Letter of Credit” shall mean an unconditional, irrevocable
sight draft letter of credit issued, presentable and payable at the San
Francisco, San Francisco Peninsula or San Jose office of a major national bank
satisfactory to Landlord in its sole discretion (the “Bank”), naming Landlord as
beneficiary, in an amount equal to One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00). The Letter of Credit shall provide: (i) that Landlord may make
partial and multiple draws thereunder, up to the face amount thereof, and that
Landlord may draw upon the Letter of Credit up to the full amount thereof, as
determined by Landlord, and the Bank will pay to Landlord the amount of such
draw upon receipt by the Bank of a sight draft signed by Landlord without
requirement for any additional documents or statements by Landlord; and
(ii) that, in the event of assignment or other transfer of either Landlord’s
interest in this Lease or of any interest in Landlord (including, without
limitation, consolidations, mergers, reorganizations or other entity changes),
the Letter of Credit shall be freely transferable by Landlord, without charge
and without recourse, to the assignee or transferee of such interest and the
Bank shall confirm the same to Landlord and such assignee or transferee. The
Letter of Credit shall be in the form attached as Exhibit E hereto. Landlord may
(but shall not be required to) draw upon the Letter of Credit and use the
proceeds therefrom (the “Letter of Credit Proceeds”) or any portion thereof in
any manner Landlord is permitted to use the Security under this Article Five. In
the event Landlord draws upon the Letter of Credit and elects not to terminate
the Lease, but to use the Letter of Credit Proceeds, then within ten
(10) business days after Landlord gives Tenant written notice specifying the
amount of the Letter of Credit Proceeds so utilized by Landlord, Tenant shall
immediately deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit in an amount equal to one hundred percent (100%) of
the then-required amount of the Letter of Credit. Tenant’s failure to deliver
such amendment or replacement of the Letter of Credit to Landlord within ten
(10) business days after Landlord’s notice shall constitute a Default by Tenant
under this Lease. The Letter of Credit shall have an initial term of no longer
than one (1) year, shall be “evergreen”, and shall be extended, reissued or
replaced by Tenant, in each case at least thirty (30) days prior to its
expiration in a manner that fully complies with the requirements of this Article
Five, so that in all events the Letter of Credit required hereunder shall be in
full force and effect continuously until the date (the “L/C Expiration Date”)
for return of the Security described in Subsection (a) above. No more often than
once per year, Landlord shall have the right to require Tenant

 

9.



--------------------------------------------------------------------------------

to deliver to Landlord, on 15 days prior notice, a replacement Letter of Credit
on the same terms and conditions set forth in this Article Five, in the event
that Landlord determines, in its good faith judgment, that the issuing Bank is
no longer satisfactory to remain as the issuer of the Letter of Credit. Any
advice from the issuer that it intends to withdraw or not extend the Letter of
Credit prior to any scheduled annual expiration or the L/C Expiration Date shall
entitle the Landlord to immediately draw upon the Letter of Credit.

ARTICLE SIX

UTILITIES & SERVICES

 

6.01 LANDLORD’S GENERAL SERVICES

Landlord shall provide maintenance and services as provided in Article Eight.

 

6.02 TENANT TO OBTAIN & PAY DIRECTLY

(a) Tenant shall be responsible for and shall pay promptly all charges for gas,
electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant’s refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services.

(b) Notwithstanding any provision of the Lease to the contrary, without, in each
instance, the prior written consent of Landlord, as more particularly provided
in Article Nine, Tenant shall not: (i) make any alterations or additions to the
electric or gas equipment or systems or other Building systems. Tenant’s use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building. The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.

 

6.03 TELEPHONE SERVICES

All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant’s cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right to designate
and control the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and to
restrict and control access to telephone cabinets or panels. In the event
Landlord designates a particular vendor or vendors to provide such cable
installation, removal, repair and maintenance for the Building, Tenant agrees to
abide by and participate in such program. Tenant shall be responsible for and
shall pay all costs incurred in connection with the installation of telephone
cables and communication wiring in the Premises, including any hook-up, access
and maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant’s occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant’s employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building, except that Landlord shall be responsible for repair or
replacement of damage or destruction to Tenant’s telephone equipment and wiring
to the extent caused by the gross negligence or willful and wrongful act of
Landlord or its employees or agents, but subject to the waivers set forth in
Section 16.04.

 

6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. In the event of any failure, stoppage
or interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause, including changes in service
provider or Landlord’s compliance with any voluntary or similar governmental or

 

10.



--------------------------------------------------------------------------------

business guidelines now or hereafter published or any requirements now or
hereafter established by any governmental agency, board or bureau having
jurisdiction over the operation of the Property: (a) Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
Rent; (b) no such failure, stoppage, or interruption of any such utility or
service shall constitute an eviction of Tenant or relieve Tenant of the
obligation to perform any covenant or agreement of this Lease to be performed by
Tenant; (c) Landlord shall not be in breach of this Lease nor be liable to
Tenant for damages or otherwise. Notwithstanding any other provision of this
Section to the contrary, in the event and to the extent that the Premises is
rendered untenantable and Tenant is unable to occupy the Premises or some
portion thereof for five (5) consecutive business days after Tenant has given
Landlord written notice of such condition (the “Eligibility Period”) as a result
of Landlord’s negligent failure, or willful and wrongful failure, to provide or
perform utilities, services or repairs which Landlord is obligated to provide or
perform under this Lease, but excluding any period occupancy is prevented to the
extent caused by any of the following: (i) any negligence or willful misconduct
of Tenant, any assignee, any subtenant or any other occupant of the Premises, or
of any employee, agent or invitee of any of them; (ii) request by Tenant or any
assignee that Landlord make a repair, decoration, alteration, improvement or
addition; or (iii) Force Majeure, then Monthly Base Rent and Rent Adjustments
shall be abated for the period Tenant is so prevented from occupying the
Premises, or on a pro-rated basis if Tenant is so prevented from occupying only
part of Premises, commencing as of the first day after the Eligibility Period
and continuing for such time that Tenant is prevented from occupying the
Premises or such part.

 

6.05 CHOICE OF SERVICE PROVIDER

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Property, the Premises and/or
its occupants. Notwithstanding anything to the contrary set forth in this Lease,
Tenant acknowledges that Landlord has not and does not make any representations
or warranties concerning the identity or identities of the company or companies
which provide services to the Property and the Premises or its occupants and
Tenant acknowledges that the choice of service providers and matters concerning
the engagement and termination thereof shall be solely that of Landlord. The
foregoing provision is not intended to modify, amend, change or otherwise
derogate from any provision of this Lease concerning the nature or type of
service to be provided or any specific information concerning the amount thereof
to be provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider.

 

6.06 SIGNAGE

Tenant shall not install any signage within the Project, the Building or the
Premises without obtaining the prior written approval of Landlord, and Tenant
shall be responsible for procurement, installation, maintenance and removal of
any such signage installed by Tenant, and all costs in connection therewith. Any
such signage shall comply with Landlord’s current Project signage criteria and
all Laws.

ARTICLE SEVEN

POSSESSION, USE AND CONDITION OF PREMISES

 

7.01 POSSESSION AND USE OF PREMISES

(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may invalidate, any
policy of insurance carried on the Building or Project or covering its
operations or which may increase the cost of any such insurance or insurance
carried by any other occupant of the Project unless such increase is paid by
Tenant; (3) is contrary to or prohibited by the terms and conditions of this
Lease or the rules and regulations as provided in Article Eighteen; (4) contrary
to or prohibited by the articles, bylaws or rules of any owner’s association
affecting the Project; (5) is improper, immoral, or objectionable; (6) would
obstruct or interfere with the rights of other tenants or occupants of the
Building or the Project, or injure or annoy them, or would tend to create or
continue a nuisance; or (7) would constitute any waste in or upon the Premises
or Project.

(b) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III “path of travel”
requirements triggered by Tenant Additions in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for the
cost of, ADA Title III compliance in the Common Areas necessitated by the
Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. To the extent Tenant
shall occupy the entire Building or an entire floor in the Building, all ADA
Title III requirements relating to the restrooms, elevator lobbies and corridors
on such floor shall be the responsibility of Tenant. In such event, all matters
related to “life safety” on such floor shall also be the responsibility of
Tenant. Tenant shall be solely responsible for requirements under Title I of the
ADA relating to Tenant’s employees.

 

11.



--------------------------------------------------------------------------------

(c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and car pooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.

(d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.

 

7.02 HAZARDOUS MATERIAL

(a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material or allow any “Tenant Parties” (defined below) to do so,
except as expressly permitted below, without the prior written consent of
Landlord, which may be withheld in Landlord’s sole discretion. For purposes of
this Lease, “Tenant Parties” shall mean all occupants or users of the Premises
permitted or suffered by Tenant, or the employees, servants, agents,
contractors, customers or invitees of Tenant or of any such occupants or users.
Provided that the Premises are used only for the uses specified in Section 1.01
and Section 7.01 above, the foregoing prohibition shall not prohibit Tenant from
using and storing in, and transporting to and from, the Premises, the types and
amounts of Hazardous Material as specified on Exhibit D hereto and by this
reference incorporated herein (“Permitted Hazardous Material”) and insignificant
amounts of Hazardous Material typically used in general business office
applications (to the extent the Premises is used for general offices) so long as
(i) such substances are used in accordance with the manufacturers’ instructions
therefor and all applicable Laws, (ii) such substances are not used or disposed
of in or about the Building or the Project in a manner which would constitute a
release or discharge thereof, and (iii) all Hazardous Material is removed from
the Building and the Project by Tenant no later than the Termination Date. If
Tenant desires to add additional types or quantities of Hazardous Materials to
the list of Permitted Hazardous Materials specified in Exhibit D, Tenant shall
give Landlord notice of the Hazardous Materials and quantities thereof that
Tenant desires to use at the Premises and Landlord shall thereafter have the
right to approve or disapprove such additional Hazardous Materials in Landlord’s
sole discretion within twenty (20) days after receipt of such notice. Failure to
notify Tenant in writing of its decision within said twenty (20) day period
shall be deemed disapproval by Landlord. Whether or not Landlord approves any
such request for changes, Tenant shall pay Landlord, within ten (10) days after
request by Landlord, the actual fees and expenses of any consultants retained by
Landlord in connection with review of the proposed changes in Permitted
Hazardous Material. Tenant shall, within fifteen (15) days after demand
therefor, deliver to Landlord a written list identifying any Hazardous Material
then maintained by Tenant in the Building, the use of each such Hazardous
Material so maintained by Tenant together with written certification by Tenant
stating, in substance, that neither Tenant nor any Tenant Parties has released
or discharged any Hazardous Material in or about the Building or the Project.
Tenant shall, within fifteen (15) days after demand therefor, deliver to
Landlord a copy of: (x) all permits, licenses and other governmental and
regulatory approvals with respect to the use, generation, manufacture,
production, storage, handling, release, discharge, removal and disposal by
Tenant or any of the Tenant Parties of Hazardous Material at the Project; and
(y) each hazardous material management plan or similar document (“Plan(s)”) with
respect to use, generation, manufacture, production, storage, handling, release,
discharge, removal or disposal of Hazardous Material by Tenant or any of the
Tenant Parties necessary to comply with Environmental Laws or other Laws
prepared by or on behalf of Tenant or any of the Tenant Parties (whether or not
required to be submitted to a governmental agency). Tenant shall comply with all
Environmental Laws pertaining to Tenant’s occupancy and use of the Premises and
concerning the proper storage, handling and disposal of any Hazardous Material
introduced to the Premises, the Building or the Property by Tenant or any Tenant
Parties. Landlord shall comply with all Environmental Laws applicable to the
Property other than those to be complied with by Tenant pursuant to the
preceding sentence. In the event that Tenant is notified of any investigation or
violation of any Environmental Law arising from Tenant’s activities at the
Premises, Tenant shall immediately deliver to Landlord a copy of such notice. In
such event or in the event Landlord reasonably believes that a violation of
Environmental Law exists, Landlord may conduct such tests and studies relating
to compliance by Tenant with Environmental Laws or the alleged presence of
Hazardous Material upon the Premises as Landlord deems desirable, all of which
shall be completed at Tenant’s expense. To the extent permitted by Law, Tenant
hereby indemnifies, and agrees to protect, defend and hold the Indemnitees
harmless, against any and all actions, claims, demands, liability, costs and
expenses, including attorneys’ fees and expenses for the defense thereof,
arising out of any and all of (i) the introduction, use, discharge or release of
any Hazardous Material into, in or about the Project by Tenant or any Tenant
Parties, including any injury to or death of persons or damage to or destruction
of property resulting therefrom, and (ii) any failure of Tenant or any Tenant
Parties to observe the covenants of this Section 7.02. In case of any action or
proceeding brought against the Indemnitees by reason of any such claim, upon
notice from Landlord, Tenant covenants to defend such action or proceeding by
counsel chosen by Landlord, in Landlord’s sole discretion. Landlord reserves the
right to settle, compromise or dispose of any and all actions, claims and
demands related to the foregoing indemnity. If any Hazardous Material is
released, discharged or disposed of on or about the Property and such release,
discharge or disposal is not caused by Tenant or any Tenant Parties, such
release, discharge or disposal shall be deemed casualty damage under Article
Fourteen to the extent that the Premises are affected thereby; in such case,
Landlord and Tenant shall have the obligations and rights respecting such
casualty damage provided under such Article.

(b) The right to use and store in, and transport to and from, the Premises the
Permitted Hazardous Material is personal to AcelRx Pharmaceuticals, Inc., a
Delaware corporation, and may not be assigned or otherwise transferred by AcelRx
Pharmaceuticals, Inc., a Delaware corporation, without the prior written consent
of Landlord, which consent may be withheld in Landlord’s sole discretion, except
(i) to a Permitted Transferee which is an assignee of the Lease and which has
satisfied the requirements of Sections 10.01 and 10.05 of this Lease; and
(ii) AcelRx may permit a Permitted Transferee which is a sublessee to use and
store in, and transport to and from, the Premises the

 

12.



--------------------------------------------------------------------------------

Permitted Hazardous Material to the same extent as AcelRx has such right under
this Lease, subject to all the provisions of this Lease. Any consent by Landlord
pursuant to Article Ten to an assignment, transfer, subletting, mortgage,
pledge, hypothecation or encumbrance of this Lease, and any interest therein or
right or privilege appurtenant thereto, shall not constitute consent by Landlord
to the use or storage at, or transportation to, the Premises of any Hazardous
Material (including a Permitted Hazardous Material) by any such assignee,
sublessee or transferee unless Landlord expressly agrees otherwise in writing.
Provided however, at the time Tenant requests approval of any proposed
assignment or sublease of this Lease by Tenant, and the assignee or sublessee
desires to use Hazardous Materials, Tenant shall submit to Landlord the proposed
Permitted Hazardous Material list of the proposed assignee or sublessee.
Landlord shall have the right, in its sole discretion, to approve the proposed
assignee’s or sublessee’s proposed Permitted Hazardous Material list, or to
require modifications to said list. In the event that Landlord does not approve
of the proposed assignee’s or sublessee’s Permitted Hazardous Material list, or
the proposed assignee or sublessee cannot or will not modify said list, then it
shall be reasonable for purposes of Article Ten hereof for Landlord to refuse
its consent to the proposed assignment or sublease. In the event that the
proposed Hazardous Material list of the assignee or sublessee includes any
Hazardous Material different from or in greater quantity than Tenant’s Permitted
Hazardous Material, Tenant shall pay Landlord, whether or not Landlord consents
to the proposed list of Permitted Hazardous Material and/or to the proposed
assignment or sublease, (i) a processing fee of Three Thousand Dollars
($3,000.00) at the time Tenant submits the request for approval, and (ii) within
ten (10) days after request by Landlord, the actual fees and expenses of any
consultants retained by Landlord in connection with review of the proposed
Permitted Hazardous Material list and use thereof by the proposed assignee or
sublessee. Any consent by Landlord to the use or storage at, or transportation
to or from the Premises, of any Hazardous Material (including a Permitted
Hazardous Material) by an assignee, sublessee or transferee of Tenant shall not
constitute a waiver of Landlord’s right to refuse such consent as to any
subsequent assignee or transferee.

(c) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s reasonable discretion, only ordinary domestic
sewage is permitted to be put into the drains at the Premises. UNDER NO
CIRCUMSTANCES SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN
SOLVENTS TO CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If
Tenant desires to put any substances other than ordinary domestic sewage into
the drains, it shall first submit to Landlord a complete description of each
such substance, including its chemical composition, and a sample of such
substance suitable for laboratory testing. Landlord shall promptly determine
whether or not the substance can be deposited into the drains and its
determination shall be absolutely binding on Tenant. Upon demand, Tenant shall
reimburse Landlord for expenses incurred by Landlord in making such
determination. If any substances not so approved hereunder are deposited in the
drains in Tenant’s Premises, Tenant shall be liable to Landlord for all damages
resulting therefrom, including but not limited to all costs and expenses
incurred by Landlord in repairing or replacing the piping so damaged.

 

7.03 LANDLORD ACCESS TO PREMISES; APPROVALS

(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises in the event
of an emergency, or to inspect the Premises, to perform janitorial and other
services (if any), to conduct safety and other testing in the Premises and to
make such repairs, alterations, improvements or additions to the Premises or the
Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services (if any) shall be performed after normal business hours. Any entry or
work by Landlord may be during normal business hours and Landlord may use
reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s occupancy of the Premises.

(b) If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord’s agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor, and without relieving Tenant
of any obligations under this Lease.

(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.03 (c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.

(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

 

13.



--------------------------------------------------------------------------------

7.04 QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is not in Default and in compliance with the
covenants and conditions set forth in this Lease, Tenant shall have the right to
quiet enjoyment of the Premises without hindrance or interference from Landlord
or those claiming through Landlord, and subject to the covenants and conditions
set forth in the Lease and to the rights of any Mortgagee or ground lessor.

ARTICLE EIGHT

MAINTENANCE

 

8.01 LANDLORD’S MAINTENANCE

Subject to Article Fourteen and Section 8.02, Landlord shall maintain, in a
manner compatible with maintenance of comparable properties in the immediate
vicinity of the Project, the structural portions of the Building, the roof,
exterior walls and exterior doors, foundation, and underslab standard sewer
system of the Building in good, clean and safe condition, and shall use
reasonable efforts, through Landlord’s program of regularly scheduled preventive
maintenance, to keep the Building’s standard heating, ventilation and air
conditioning (“HVAC”) equipment in reasonably good order and condition.
Notwithstanding the foregoing, Landlord shall have no responsibility to repair
the Building’s standard heating, ventilation and air conditioning equipment, and
all such repairs shall be performed by Tenant pursuant to the terms of
Section 8.02. Landlord shall also (a) maintain the landscaping, parking
facilities and other Common Areas of the Project, and (b) wash the outside of
exterior windows at intervals determined by Landlord. Except as provided in
Section 6.04, Article Fourteen and Article Fifteen, there shall be no abatement
of rent, no allowance to Tenant for diminution of rental value and no liability
of Landlord by reason of inconvenience, annoyance or any injury to or
interference with Tenant’s business arising from the making of or the failure to
make any repairs, alterations or improvements in or to any portion of the
Project or in or to any fixtures, appurtenances or equipment therein. Tenant
waives the right to make repairs at Landlord’s expense under any law, statute or
ordinance now or hereafter in effect.

 

8.02 TENANT’S MAINTENANCE

Subject to the provisions of Article Fourteen, Tenant shall, at Tenant’s sole
cost and expense, make all repairs to the Premises and fixtures therein which
Landlord is not required to make pursuant to Section 8.01, including repairs to
the interior walls, ceilings and windows of the Premises, the interior doors,
Tenant’s signage, and the electrical, life-safety, plumbing and heating,
ventilation and air conditioning systems located within or serving the Premises
and shall maintain the Premises, the fixtures and utilities systems therein, and
the area immediately surrounding the Premises (including all garbage
enclosures), in a good, clean and safe condition. Tenant shall deliver to
Landlord a copy of any maintenance contract entered into by Tenant with respect
to the Premises. Tenant shall also, at Tenant’s expense, keep any non-standard
heating, ventilating and air conditioning equipment and other non-standard
equipment in the Building in good condition and repair, using contractors
approved in advance, in writing, by Landlord. Notwithstanding Section 8.01
above, but subject to the waivers set forth in Section 16.04, Tenant will pay
for any repairs to the Building or the Project which are caused by any
negligence or carelessness, or by any willful and wrongful act, of Tenant or its
assignees, subtenants or employees, or of the respective agents of any of the
foregoing persons, or of any other persons permitted in the Building or
elsewhere in the Project by Tenant or any of them. Tenant will maintain the
Premises, and will leave the Premises upon termination of this Lease, in a safe,
clean, neat and sanitary condition.

ARTICLE NINE

ALTERATIONS AND IMPROVEMENTS

 

9.01 TENANT ALTERATIONS

(a) The following provisions shall apply to the completion of any Tenant
Alterations:

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article Nine, Tenant may undertake Decoration work without
Landlord’s prior written consent. Tenant shall furnish Landlord with the names
and addresses of all contractors and subcontractors and copies of all contracts.
All Tenant Alterations shall be completed at such time and in such manner as
Landlord may from time to time designate, and only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
provided, however, that Landlord may, in its sole discretion, specify the
engineers and contractors to perform all work relating to the Building’s systems
(including the mechanical, heating, plumbing, security, ventilating,
air-conditioning, electrical, communication and the fire and life safety systems
in the Building). The contractors, mechanics and engineers who may be used are
further limited to those whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. Landlord may further condition its consent upon Tenant furnishing to
Landlord and Landlord approving prior to the commencement of any work or
delivery of materials to the Premises related to the Tenant Alterations such of
the following as specified by Landlord: architectural plans and specifications,
opinions from Landlord’s engineers stating that the Tenant Alterations will not
in any way adversely affect the Building’s systems, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. Landlord may, in the exercise of reasonable
judgment, request that Tenant provide Landlord with appropriate evidence of
Tenant’s ability to complete and pay for the

 

14.



--------------------------------------------------------------------------------

completion of the Tenant Alterations such as a performance bond or letter of
credit. Upon completion of the Tenant Alterations, Tenant shall deliver to
Landlord an as-built mylar and digitized (if available) set of plans and
specifications for the Tenant Alterations.

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. Except
for the construction administration fee for the Tenant Work (which shall be as
set forth in Section 8.10 of the Workletter), in connection with completion of
any Tenant Alterations, Tenant shall pay Landlord a construction fee and all
elevator and hoisting charges at Landlord’s then standard rate. Upon completion
of Tenant Alterations, Tenant shall furnish Landlord with contractors’
affidavits and full and final waivers of lien and receipted bills covering all
labor and materials expended and used in connection therewith and such other
documentation reasonably requested by Landlord or Mortgagee.

(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall immediately take such steps as are necessary to remedy such violation. In
no event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

(b) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request.

 

9.02 LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

 

10.01 ASSIGNMENT AND SUBLETTING

(a) Without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant’s interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty
(60) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws. Landlord shall notify Tenant in writing
of its approval or disapproval of the proposed sublease or assignment or its
decision to exercise its rights under Section 10.02 within thirty (30) days
after receipt of Tenant’s Notice (and all required information). In no event may
Tenant sublease any portion of the Premises or assign the Lease to any other
tenant of the Project. Tenant shall submit for Landlord’s approval (which
approval shall not be unreasonably withheld) any advertising which Tenant or its
agents intend to use with respect to the space proposed to be sublet.

(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may deem relevant, and
the reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following:

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

 

15.



--------------------------------------------------------------------------------

(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or

(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or

(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or

(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy therefor
shall be to seek specific performance of Landlord’s obligations to consent to
such sublease or assignment.

(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.

(d) For purposes of this Article Ten, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock of Tenant occurring by operation of Law or
otherwise, and includes any merger, acquisition, consolidation or
reorganization. Notwithstanding any provision of this Section to the contrary,
an assignment for purposes of this Article does not include any transfer of
control of the stock or membership interests of Tenant through: (i) any public
offering of shares of stock in Tenant in accordance with applicable State and
Federal law, rules, regulations and orders if thereafter the stock shall be
listed and publicly traded through the New York Stock Exchange or the NASDAQ
national market; or (ii) public sale of such stock effected through such
exchange or the NASDAQ national market. If Tenant is a partnership, any change
in the partners of Tenant shall be deemed to be an assignment; or
(iii) bona-fide, new issuance of shares of stock or membership interests of
Tenant in a private offering or private offerings for fair cash consideration
immediately paid to Tenant which increases Tenant’s equity and net worth.

(e) Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or non-bankruptcy reorganization (an “Ownership Change”) or assign
this Lease or sublet all or a portion of the Premises to an Affiliate without
the consent of Landlord, provided that all of the following conditions are
satisfied (a “Permitted Transfer”, and such permitted assignee or subtenant is a
“Permitted Transferee”): (i) Tenant is not in Default; (ii) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change, or in the event of a Transfer
to an Affiliate, Tenant continues to have a net worth equal to or greater than
Tenant’s net worth at the date of this Lease or the Affiliate has a net worth
equal to Tenant’s net worth at the date of this Lease; (iii) Tenant shall give
Landlord written notice at least 15 business days prior to the effective date of
the Permitted Transfer; and (iv) Tenant and Tenant’s successor shall sign an
assumption of all obligations of the Tenant under the Lease, and if requested by
Landlord, a form of agreement setting forth representations as to the type of
Ownership Change and as to the facts that satisfy each of conditions (i) –
(iii) above. Tenant’s notice to Landlord shall include information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied.

(f) With respect to any sublease, including any to a Permitted Transferee,
Tenant hereby irrevocably assigns to Landlord, effective upon any such sublease,
all rent and other payments due from, subtenant under the sublease, provided
however, that Tenant shall have a license to collect such rent and other
payments until the occurrence of a default by Tenant under any of the provisions
of the Lease, and notice to Tenant of such default shall not be a prerequisite
to Landlord’s right to collect subrent. At any time at Landlord’s option,
Landlord shall have the right to give notice to the subtenant of such
assignment. Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms, covenants,
conditions, provisions or agreement under the Lease. No such payment of rent or
any other payment by the subtenant directly to Landlord and/or acceptance of
such payment(s) by Landlord, regardless of the circumstances or reasons
therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect. For purposes of this Section, any use or occupancy
by a Permitted Transferee (unless it is an assignee) without a formal sublease
shall for the purposes of this Section be deemed to be a sublease at the same
rental rate as provided in the Lease.

 

10.02 RECAPTURE

Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01(e), and (ii) the
proposed sublease is for the remainder of the Term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed sublease.
If Landlord

 

16.



--------------------------------------------------------------------------------

elects to recapture, such recapture shall be effective as of the commencement
date of such sublease or assignment, and Tenant shall surrender possession of
the recapture space on the day immediately before such effective date, such date
being the Termination Date for such space. Effective as of the date of recapture
of any portion of the Premises pursuant to this section, the Monthly Base Rent,
Rentable Area of the Premises and Tenant’s Share shall be adjusted accordingly.

 

10.03 EXCESS RENT

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect) due from the subtenant or
assignee for such month exceeds: (i) that portion of the Monthly Base Rent and
Rent Adjustments due under this Lease for said month which is allocable to the
space sublet or assigned; and (ii) the following costs and expenses for the
subletting or assignment of such space: (1) brokerage commissions and attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and
(3) “free rent” periods, costs of any inducements or concessions given to
subtenant or assignee, moving costs, and other amounts in respect of such
subtenant’s or assignee’s other leases or occupancy arrangements. All such costs
and expenses shall be amortized over the term of the sublease or assignment
pursuant to sound accounting principles.

 

10.04 TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to any assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord’s express written
consent, which may be withheld in Landlord’s sole discretion.

 

10.05 ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01 EVENTS OF DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

(i) Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within five (5) business days after the
date when due;

(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Workletter and, unless the failure to perform
is a Default for which this Lease specifies that there is no cure or grace
period or no additional period to cure beyond that set forth in such other
provision of this Lease, fails to cure such default within thirty (30) days
after written notice thereof to Tenant, provided that, if Tenant has exercised
reasonable diligence to cure such failure and such failure cannot reasonably be
cured within such thirty (30) day period, then such cure period shall be
extended, but not in excess of an additional sixty (60) days plus such period
during which such cure is prevented due to Force Majeure, so long as Tenant
diligently and continuously prosecutes the cure to completion;

(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process, and such levy is not dismissed or withdrawn within thirty
(30) days;

(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not dismissed or withdrawn within thirty (30) days;

(v) Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;

 

17.



--------------------------------------------------------------------------------

(vi) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days; or

(vii) upon the dissolution of Tenant.

 

11.02 LANDLORD’S REMEDIES

(a) A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.

(b) With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election. Upon the
termination of Tenant’s right to possession pursuant to this Section 11.02,
Tenant’s right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their personal property and those trade
fixtures or Tenant Additions which Tenant is required or permitted to remove
under Article Twelve), but Landlord shall not be obligated to effect such
removal, and such property may, at Landlord’s option, be stored elsewhere, sold
or otherwise dealt with as permitted by Law, at the risk of, expense of and for
the account of Tenant, and the proceeds of any sale shall be applied pursuant to
Law. Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenant’s
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease. In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.

(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

 

18.



--------------------------------------------------------------------------------

(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

(f) When this Lease requires giving or service of a notice of Default or of a
failure of Tenant to observe or perform any covenant, condition or provision of
this Lease which will constitute a Default unless Tenant so observes or performs
within any applicable cure period, and so long as the notice given or served
provides Tenant the longer of any applicable cure period required by this Lease
or by statute, then the giving of any equivalent or similar statutory notice,
including any equivalent or similar notices required by California Code of Civil
Procedure Section 1161 or any similar or successor statute, shall replace and
suffice as any notice required under this Lease. When a statute requires service
of a notice in a particular manner, service of that notice (or a similar notice
required by this Lease) in the manner required by Article Twenty-four shall
replace and satisfy the statutory service–of–notice procedures, except that any
notice of unlawful detainer required by California Code of Civil Procedure
Section 1161 or any similar or successor statute shall be served as required by
Code of Civil Procedure Section 1162 or any similar or successor statute, and
for purposes of Code of Civil Procedure Section 1162 or any similar or successor
statute, Tenant’s “place of residence” and “usual place of business” shall mean
the address specified by Tenant for notice pursuant to Section 1.01 of this
Lease, as changed by Tenant pursuant to Article Twenty-Four of this Lease.

(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

 

11.03 ATTORNEY’S FEES

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover attorneys’ fees, expenses and costs of investigation as
actually incurred, including court costs, expert witness fees, costs and
expenses of investigation, and all attorneys’ fees, costs and expenses in any
such suit or proceeding (including in any action or participation in or in
connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).

 

11.04 BANKRUPTCY

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

 

19.



--------------------------------------------------------------------------------

(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

 

11.05 LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.

ARTICLE TWELVE

SURRENDER OF PREMISES

 

12.01 IN GENERAL

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant, Tenant’s
trade fixtures, and subject to Section 6.03, cabling. Tenant shall be entitled
to remove such Tenant Additions which at the time of their installation Landlord
and Tenant agreed may be removed by Tenant. Tenant shall also remove such other
Tenant Additions as required by Landlord, including any Tenant Additions
containing Hazardous Material. Tenant immediately shall repair all damage
resulting from removal of any of Tenant’s property, furnishings or Tenant
Additions, shall close all floor, ceiling and roof openings and shall restore
the Premises to a tenantable condition as reasonably determined by Landlord. If
any of the Tenant Additions which were installed by Tenant involved the lowering
of ceilings, raising of floors or the installation of specialized wall or floor
coverings or lights, then Tenant shall also be obligated to return such surfaces
to their condition prior to the commencement of this Lease. Tenant shall also be
required to close any staircases or other openings between floors.
Notwithstanding any of the foregoing to the contrary, Tenant shall not be
required to remove Tenant Work. In the event possession of the Premises is not
delivered to Landlord when required hereunder, or if Tenant shall fail to remove
those items described above, Landlord may (but shall not be obligated to), at
Tenant’s expense, remove any of such property and store, sell or otherwise deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section, and undertake, at Tenant’s
expense, such restoration work as Landlord deems necessary or advisable.

 

12.02 LANDLORD’S RIGHTS

All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions and in restoring the Premises to the condition required by this
Lease at the Termination Date.

ARTICLE THIRTEEN

HOLDING OVER

Tenant shall pay Landlord the greater of (i) double the monthly Rent payable for
the month immediately preceding the holding over (including increases for Rent
Adjustments which Landlord may reasonably estimate) or, (ii) double the fair
market rental value of the Premises as reasonably determined by Landlord for
each month or portion thereof that Tenant retains possession of the Premises, or
any portion thereof, after the Termination Date (without reduction for any
partial month that Tenant retains possession). Tenant shall also pay all damages
sustained by Landlord by reason of such retention of possession. The provisions
of this Article shall not constitute a waiver by Landlord of any re-entry rights
of Landlord and Tenant’s continued occupancy of the Premises shall be as a
tenancy in sufferance. If Tenant retains possession of the Premises, or any part
thereof for thirty (30) days after the Termination Date then at the sole option
of Landlord expressed by written notice to Tenant, but not otherwise, such
holding over shall constitute an extension of the Term of this Lease for a
period of one (1) year on the same terms and conditions (including those with
respect to the payment of Rent) as provided in this Lease, except that the
Monthly Base Rent for such period shall be equal to the greater of (i) 150% of
the Monthly Base Rent payable during the month preceding the Termination Date,
or (ii) 150% of the monthly base rent then being quoted by Landlord for similar
space in the Building.

ARTICLE FOURTEEN

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.01 SUBSTANTIAL UNTENANTABILITY

(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s Notice
may also constitute such notice of termination.

 

20.



--------------------------------------------------------------------------------

(b) In the event that the Building is damaged or destroyed to the extent of more
than twenty-five percent (25%) of its replacement cost or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord’s notice, which date shall be no later than sixty (60) days following
the date of Landlord’s notice.

(c) Unless this Lease is terminated as provided in the preceding Subsections
14.01 (a) and (b), Landlord shall proceed with reasonable promptness to repair
and restore the Premises to its condition as existed prior to such casualty,
subject to reasonable delays for insurance adjustments and Force Majeure delays,
and also subject to zoning Laws and building codes then in effect. Landlord
shall have no liability to Tenant, and Tenant shall not be entitled to terminate
this Lease if such repairs and restoration are not in fact completed within the
time period estimated by Landlord so long as Landlord shall proceed with
reasonable diligence to complete such repairs and restoration.

(d) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

(e) Notwithstanding anything in this Article Fourteen to the contrary:
(i) Landlord shall have no duty pursuant to this Section to repair or restore
any portion of any Tenant Additions or to expend for any repair or restoration
of the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; (ii) Tenant shall not have the
right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the willful and wrongful act of Tenant, its agent or
employees; and (iii) in the event that the Premises is located in more than one
building of the Project and any damage or destruction covered by this Article
affects only one of the buildings in which the Premises is located, then the
determination of the extent of damage or destruction shall be made only with
respect to the building so affected, and Landlord or Tenant shall be entitled to
terminate this Lease only with respect to the part of the Premises in the
building so affected, and the Lease shall continue in full force and effect to
the extent of the remainder, if any, of the Premises. Whether or not the Lease
is terminated pursuant to this Article Fourteen, in no event shall Tenant be
entitled to any compensation or damages for loss of the use of the whole or any
part of the Premises or for any inconvenience or annoyance occasioned by any
such damage, destruction, rebuilding or restoration of the Premises or the
Building or access thereto.

(f) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

 

14.02 INSUBSTANTIAL UNTENANTABILITY

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

 

14.03 RENT ABATEMENT

If all or any part of the Premises are rendered untenantable by fire or other
casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period. The
foregoing rent abatement shall not apply in the event the Premises are rendered
untenantable by reason of a fire or other casualty caused in whole or in part by
the negligence or willful act of Tenant or its agents, employees, contractors or
invitees if such abatement would adversely affect Landlord’s or Tenant’s ability
to collect under any of its insurance policies providing coverage for rental or
business interruptions.

 

14.04 WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

 

21.



--------------------------------------------------------------------------------

ARTICLE FIFTEEN

EMINENT DOMAIN

 

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Notwithstanding anything to the contrary
herein set forth, in the event that the Premises is located in more than one
building of the Project and any taking covered by this Article affects only one
of the buildings in which the Premises is located, then the determination of the
extent of the taking shall be made only with respect to the building so
affected, and Landlord or Tenant shall be entitled to terminate this Lease only
with respect to the part of the Premises in the building so affected, and the
Lease shall continue in full force and effect to the extent of the remainder, if
any, of the Premises. Further, if at least twenty-five percent (25%) of the
rentable area of the Project is taken or condemned by any competent authority
for any public use or purpose (including a deed given in lieu of condemnation),
and regardless of whether or not the Premises be so taken or condemned, Landlord
may elect by written notice to Tenant to terminate this Lease as of the date
title vests in such authority or any earlier date on which possession is
required to be surrendered to such authority, and Monthly Base Rent and Rent
Adjustments shall be apportioned as of the Termination Date. Landlord may,
without any obligation to Tenant, agree to sell or convey to the taking
authority the Premises, the Building, Tenant’s Phase, the Project or any portion
thereof sought by the taking authority, free from this Lease and the right of
Tenant hereunder, without first requiring that any action or proceeding be
instituted or, if instituted, pursued to a judgment. Notwithstanding anything to
the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

 

15.02 TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.

 

15.03 COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result.

ARTICLE SIXTEEN

INSURANCE

 

16.01 TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) ”All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by or on behalf of Tenant, its agents and employees in connection with this
Lease, of any owned, non-owned or hired motor vehicles; and (e) such other
insurance or coverages as Landlord reasonably requires.

 

16.02 FORM OF POLICIES

Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the lndemnitees as additional insureds
(except Workers’ Compensation, Hired/Non-owned Automobile and Employers’
Liability Insurance), (ii) be issued by one or more responsible insurance
companies licensed to do business in the

 

22.



--------------------------------------------------------------------------------

State of California reasonably satisfactory to Landlord, (iii) where applicable,
provide for deductible amounts satisfactory to Landlord and not permit
co-insurance, (iv) shall provide that such insurance may not be canceled or
amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

 

16.03 LANDLORD’S INSURANCE

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Three Million and
No/100 Dollars ($3,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

 

16.04 WAIVER OF SUBROGATION

(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies. If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change in insurance carriers, have Landlord named in such policy
or policies as an additional insured. If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, except
Tenant Additions, to the extent the same is covered by Landlord’s insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees. Provided that Tenant’s right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby, Tenant hereby waives any and all right of recovery which
it might otherwise have against Landlord, its servants, and employees and
against every other tenant in the Real Property who shall have executed a
similar waiver as set forth in this Section 16.04 (c) for loss or damage to
Tenant Additions, whether or not removable, and to Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the extent the same is covered or coverable by Tenant’s
insurance required under this Lease, notwithstanding that such loss or damage
may result from the negligence or fault of Landlord, its servants, agents or
employees, or such other tenant and the servants, agents or employees thereof.

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

 

23.



--------------------------------------------------------------------------------

16.05 NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in .the Premises
promptly after Tenant is aware of such event.

ARTICLE SEVENTEEN

WAIVER OF CLAIMS AND INDEMNITY

 

17.01 WAIVER OF CLAIMS

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the willful and wrongful act
of any of the Indemnitees. If any such damage, whether to the Premises or the
Property or any part of either, or whether to Landlord or to other tenants in
the Property, results from any act or neglect of Tenant, its employees,
servants, agents, contractors, invitees or customers, Tenant shall be liable
therefor and Landlord may, at Landlord’s option, repair such damage and Tenant
shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect if Landlord or a tenant has recovered the full amount of the damage
from proceeds of insurance policies and the insurance company has waived its
right of subrogation against Tenant. Notwithstanding any provision of the first
sentence of this Section to the contrary, Tenant’s release of Landlord with
respect to any existing condition shall not release Landlord from any liability
which Landlord has to the extent that any Hazardous Material is in existence on
the Premises or the Property prior to delivery of possession of the Premises to
Tenant, except to the extent that the presence of such Hazardous Material is
caused by acts or omissions of Tenant or any Tenant Parties (as defined in
Article Seven) in connection with any early entry to the Premises prior to
delivery of possession to Tenant.

 

17.02 INDEMNITY BY TENANT

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the gross
negligence or the willful and wrongful act of such Indemnitee. Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its “All-Risks” property insurance.

 

17.03 WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

ARTICLE EIGHTEEN

RULES AND REGULATIONS

 

18.01 RULES

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all rules and regulations for use of the Premises, the Building,
the Phase and the Project imposed by Landlord, as the same may be reasonably
revised from time to time, including the following: (a) Tenant shall comply with
all of the requirements of Landlord’s emergency response plan, as the same may
be amended from time to time; and (b) Tenant shall not place any furniture,
furnishings, fixtures or equipment in the Premises in a manner so as to obstruct
the windows of the Premises to cause the Building, in Landlord’s good faith
determination, to appear unsightly from the exterior. Such rules and regulations
are and shall be imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises, the Building, the
Phase and the Project and as may be necessary for the enjoyment of the Building
and the Project by all tenants and their clients, customers, and employees.

 

18.02 ENFORCEMENT

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees.

 

24.



--------------------------------------------------------------------------------

ARTICLE NINETEEN

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) to install, affix and maintain
all signs on the exterior and/or interior of the Building; (3) to designate
and/or approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

ARTICLE TWENTY

ESTOPPEL CERTIFICATE

 

20.01 IN GENERAL

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.

 

20.02 ENFORCEMENT

In the event that Tenant fails to deliver an Estoppel Certificate, then such
failure shall be a Default for which there shall be no cure or grace period. In
addition to any other remedy available to Landlord, Landlord may impose a charge
equal to $500.00 for each day that Tenant fails to deliver an Estoppel
Certificate and Tenant shall be deemed to have irrevocably appointed Landlord as
Tenant’s attorney-in-fact to execute and deliver such Estoppel Certificate.

ARTICLE TWENTY-ONE

INTENTIONALLY OMITTED

ARTICLE TWENTY-TWO

REAL ESTATE BROKERS

Tenant represents that in connection with this Lease it is represented by
Tenant’s Broker identified in Section 1.01 and, except for Tenant’s Broker and
Landlord’s Broker identified in Section 1.01, Tenant has not dealt with any real
estate broker, sales person, or finder in connection with this Lease, and no
such person initiated or participated in the negotiation of this Lease. Tenant
hereby indemnifies and agrees to protect, defend and hold Landlord and
Landlord’s Broker harmless from and against all claims, losses, damages,
liability, costs and expenses (including, without limitation, attorneys’ fees
and expenses) by virtue of any broker, agent or other person claiming a
commission or other form of compensation by virtue of alleged representation of,
or dealings or discussions with, Tenant with respect to the subject matter of
this Lease, except for Landlord’s Broker and except for a commission payable to
Tenant’s Broker to the extent provided for in a separate written agreement
between Tenant’s Broker and Landlord’s Broker. Landlord hereby indemnifies and
agrees to protect, defend and hold Tenant harmless from and against all claims,
losses, damages, liability, costs and expenses (including, without limitation,
attorneys’ fees and expenses) by virtue of any broker, agent or other person
claiming a commission or other form of compensation by virtue of alleged
representation of, or dealings or discussions with, Landlord with respect to the
subject matter of this Lease, except for Tenant’s Broker. Tenant is not
obligated to pay or fund any amount to Landlord’s Broker, and Landlord hereby
agrees to pay such commission, if any, to which Landlord’s Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s Broker to the extent that
Tenant’s Broker and Landlord’s Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord’s Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

 

25.



--------------------------------------------------------------------------------

ARTICLE TWENTY-THREE

MORTGAGEE PROTECTION

 

23.01 SUBORDINATION AND ATTORNMENT

This Lease is and shall be expressly subject and subordinate at all times to
(i) any ground or underlying lease of the Real Property, now or hereafter
existing, and all amendments, extensions, renewals and modifications to any such
lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Real Property and/or the leasehold estate under any
such lease, and all amendments, extensions, renewals, replacements and
modifications of such mortgage or trust deed and/or the obligation secured
thereby, unless such ground lease or ground lessor, or mortgage, trust deed or
Mortgagee, expressly provides or elects that the Lease shall be superior to such
lease or mortgage or trust deed. If any such mortgage or trust deed is
foreclosed (including any sale of the Real Property pursuant to a power of
sale), or if any such lease is terminated, upon request of the Mortgagee or
ground lessor, as the case may be, Tenant shall attorn to the purchaser at the
foreclosure sale or to the ground lessor under such lease, as the case may be,
provided, however, that such purchaser or ground lessor shall not be (i) bound
by any payment of Rent for more than one month in advance except payments in the
nature of security for the performance by Tenant of its obligations under this
Lease; (ii) subject to any offset, defense or damages arising out of a default
of any obligations of any preceding Landlord; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received in
cash by such purchaser or ground lessor. This subordination shall be
self-operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord, Mortgagee or ground lessor may request. Tenant
hereby constitutes Landlord as Tenant’s attorney-in-fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant’s failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein.

 

23.02 MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR

NOTICES

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.

(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01(2) and (3).

(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, the time period in which a response to any such notice, demand
or request must be given shall commence to run from (i) in the case of delivery
by mail, the date of receipt on the return receipt of the notice, demand or
request by the addressee thereof, or (ii) in the case of delivery by Federal
Express or other overnight courier service, the date of acceptance of delivery
by an employee, officer, director or partner of Landlord or Tenant. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given, as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt, shall be deemed to be
receipt of notice, demand or request sent. Notices may also be served by
personal service upon any officer, director or partner of Landlord or Tenant,
and shall be effective upon such service.

(d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change its respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

 

26.



--------------------------------------------------------------------------------

ARTICLE TWENTY-FIVE

EXERCISE FACILITY

Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant’s employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant’s employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the lndemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including attorneys’ fees and expenses for the defense thereof, arising from use
of the exercise facility in the Project by Tenant, Tenant’s employees or
invitees. In case of any action or proceeding brought against the lndemnitees by
reason of any such claim, upon notice from Landlord, Tenant covenants to defend
such action or proceeding by counsel chosen by Landlord, in Landlord’s sole
discretion. Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity.

ARTICLE TWENTY-SIX

OFAC

Landlord advises Tenant hereby that the purpose of this Article is to provide to
the Landlord information and assurances to enable Landlord to comply with the
law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with this Lease, there is one or more Guarantors of Tenant’s
obligations under this Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or
(ii) neither Guarantor nor any person or entity that directly or indirectly
(a) controls such Guarantor or (b) has an ownership interest in such Guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.

Tenant covenants that during the term of this Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Article.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Lease is true and complete.

ARTICLE TWENTY-SEVEN

MISCELLANEOUS

 

27.01 LATE CHARGES

(a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall
be due when and as specifically provided above. Except for such payments and
late charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be paid within ten (10) days after Landlord’s demand therefor. All Rent
and charges, except late charges, not paid when due shall bear interest from the
date due until the date paid at the Default Rate in effect on the date such
payment was due.

(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.

(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

 

27.



--------------------------------------------------------------------------------

27.02 NO JURY TRIAL; VENUE; JURISDICTION

To the extent permitted by Law, each party hereto (which includes any assignee,
successor, heir or personal representative of a party) shall not seek a jury
trial, hereby waives trial by jury, and hereby further waives any objection to
venue in the County in which the Project is located, and agrees and consents to
personal jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. By execution of this Lease the parties agree that
this provision may be filed by any party hereto with the clerk or judge before
whom any action is instituted, which filing shall constitute the written consent
to a waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

 

27.03 DEFAULT UNDER OTHER LEASE

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

 

27.04 OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

 

27.05 AUTHORITY

Tenant and Landlord, and each entity and individual executing this Lease on
behalf of Tenant or Landlord, represents and warrants to Landlord and Tenant,
respectively, that each has full authority and power to enter into this Lease on
behalf of Tenant and Landlord, respectively, and that each of Tenant and
Landlord has full power and authority to perform its obligations under this
Lease, and that no consent or authorization is necessary from any third party
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

 

27.06 ENTIRE AGREEMENT

This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.

 

27.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.

 

27.08 EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

 

27.09 ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

 

27.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to Five Million Dollars ($5,000,000.00) and Tenant shall not be entitled
to any judgment in excess of such amount.

 

28.



--------------------------------------------------------------------------------

27.11 BINDING EFFECT

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

27.12 CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

27.13 TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

 

27.14 VACATION

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall have the right to enter into the Premises in order to show the space to
prospective tenants. Tenant expressly acknowledges that in the absence of
written notice pursuant to Section 11.02(b) or pursuant to California Civil Code
Section 1951.3 terminating Tenant’s right to possession, none of the foregoing
acts of Landlord or any other act of Landlord shall constitute a termination of
Tenant’s right to possession or an acceptance of Tenant’s surrender of the
Premises, and the Lease shall continue in effect.

 

27.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease and such
failure continues beyond any applicable notice and cure period (except that no
notice or cur period shall be required in case of emergency), Landlord shall
have the right (but not the obligation), to perform such duty on behalf and at
the expense of Tenant without prior notice to Tenant, and all sums expended or
expenses incurred by Landlord in performing such duty shall be deemed to be
additional Rent under this Lease and shall be due and payable upon demand by
Landlord.

 

27.16 SECURITY SYSTEM

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

 

27.17 NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

27.18 RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

27.19 SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant or Landlord under this Lease to
indemnify, protect, defend and hold harmless others as specified in this Lease
shall survive the expiration or termination of this Lease, and so shall all
other obligations or agreements which by their terms survive expiration or
termination of the Lease.

 

29.



--------------------------------------------------------------------------------

27.20 EXHIBITS OR RIDERS

All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

 

TENANT:

 

   

LANDLORD:

 

AcelRx Pharmaceuticals, Inc.,

a Delaware corporation

   

Metropolitan Life Insurance Company,

A New York corporation

By    /s/ Richard King     By    /s/ Greg Hill   Richard King       Greg Hill  
Print name       Print name Its   CEO     Its   Director (Chairman of Board,
President or Vice President)      

 

By    /s/ Jim Welch   Jim Welch   Print name Its   CFO

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

30.



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

LOGO [g281535g47h57.jpg]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

WORKLETTER AGREEMENT

(TENANT BUILD)

This Workletter Agreement (“Workletter”) is attached to and a part of a certain
Lease dated as of December             , 2011 by and between Metropolitan Life
Insurance Company, a New York corporation, as Landlord, and AcelRx
Pharmaceuticals, Inc., a Delaware corporation, as Tenant, for the Premises
located at 301 Galveston Drive, Redwood City, CA (the “Lease”). Terms used
herein and not defined herein shall have the meaning of such terms as defined
elsewhere in the Lease. For purposes of this Workletter, references to “State”
and “City” shall mean the State and City in which the Building is located.

 

1. AS IS Condition; Delivery.

Landlord shall deliver the Premises broom clean in its current “as built”
configuration with existing build-out of the tenant space, with the Premises and
the Building (including the “Base Building”, as defined below) in their AS IS
condition, without any express or implied representations or warranties of any
kind by Landlord, its brokers, manager or agents, or the employees of any of
them; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation except to the extent expressly provided in this Workletter. For
purposes hereof, the “Base Building” (sometimes also referred to as the “Base
Building Work”) shall mean the improvements made and work performed during the
Building’s initial course of construction and modifications thereto, excluding
all original and modified build-outs of any tenant spaces. Notwithstanding any
provision of this Workletter or the Lease to the contrary, to the extent that
any of the Building Systems (as defined in Section 3.2 below) which are part of
the Base Building are not in good operating condition, except to the extent any
of the foregoing are to be removed, demolished or altered by Tenant, and within
three (3) days after the Delivery Date the Tenant gives Landlord written notice
specifying what is not in good operating condition, Landlord shall make
necessary repairs.

 

2. Landlord Work.

There shall be no Landlord Work.

 

3. Tenant’s Plans.

3.1. Description. At its expense, Tenant shall employ:

(i) one or more architects reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Architect”) to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition and Landlord Work, if
any.

(ii) one or more engineers reasonably satisfactory to Landlord and licensed by
the State (“Tenant’s Engineers”) to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.

All such drawings and specifications are referred to herein as “Tenant’s Plans”.
Tenant’s Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant’s Architect shall be responsible for coordination
of all engineering work for Tenant’s Plans and shall coordinate with any
consultants of Tenant (the use of which is subject to Landlord’s consent), and
Landlord’s space planner or architect to assure the consistency of Tenant’s
Plans with the Base Building Work and Landlord Work (if any).

Tenant shall pay Landlord, within ten (10) days of receipt of each invoice from
Landlord, the cost incurred by Landlord for Landlord’s architects and engineers
to review Tenant’s Plans for consistency of same with the Base Building Work and
Landlord Work, if any. Tenant’s Plans shall also include the following:

(a) Final Space Plan: The “Final Space Plan” for the Premises shall include a
full and accurate description of room titles, floor loads, alterations to the
Base Building or Landlord Work (if any) or requiring any change or addition to
the AS IS condition, and the dimensions and location of all partitions, doors,
aisles, plumbing (and furniture and equipment to the extent same affect floor
loading). The Final Space Plan shall (i) be compatible with the design,
construction, systems and equipment of the Base Building and Landlord Work, if
any; (ii) specify only materials, equipment and installations which are new and
of a grade and quality no less than existing components of the Building when
they were originally installed (collectively, (i) and (ii) may be referred to as
“Building Standard” or “Building Standards”); (iii) comply with Laws, (iv) be
capable of logical measurement and construction, and (v) contain all such
information as may be required for the preparation of the Mechanical and
Electrical Working Drawings and Specifications (including, without limitation, a
capacity and usage report, from engineers designated by Landlord pursuant to
Section 3.1(b). below, for all mechanical and electrical systems in the
Premises).

(b) Mechanical and Electrical Working Drawings and Specifications: Tenant shall
employ engineers approved by Landlord to prepare Mechanical and Electrical
Working Drawings and Specifications showing complete plans for electrical, life
safety, automation, plumbing, water, and air cooling, ventilating, heating and
temperature control and shall employ engineers designated by Landlord to prepare
for Landlord a capacity and usage report (“Capacity Report”) for all mechanical
and electrical systems in the Premises.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

(c) Issued for Construction Documents: The “Issued for Construction Documents”
shall consist of all drawings (1/8” scale) and specifications necessary to
construct all Premises improvements including, without limitation, architectural
and structural working drawings and specifications and Mechanical and Electrical
Working Drawings and Specifications and all applicable governmental authorities
plan check corrections.

3.2. Approval by Landlord. Tenant’s Plans and any revisions thereof shall be
subject to Landlord’s approval, which approval or disapproval:

(i) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they
(a) adversely affect the structural integrity of the Building, including
applicable floor loading capacity; (b) adversely affect any of the Building
Systems (as defined below), the Common Areas or any other tenant space (whether
or not currently occupied); (c) fail to fully comply with Laws, (d) affect the
exterior appearance of the Building; (e) provide for improvements which do not
meet or exceed the Building Standards; or (f) involve any installation on the
roof, or otherwise affect the roof, roof membrane or any warranties regarding
either. Building Systems collectively shall mean the structural, electrical,
mechanical (including, without limitation, heating, ventilating and air
conditioning), plumbing, fire and life-safety (including, without limitation,
fire protection system and any fire alarm), communication, utility, gas (if
any), and security (if any) systems in the Building.

(ii) shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 3.2 above) and beyond five
(5) business days with respect to required revisions and any other change
orders.

If Landlord disapproves of any of Tenant’s Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail. After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord’s approval. The approval procedure shall be repeated
as necessary until Tenant’s Plans are ultimately approved. Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant’s Plans. Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant’s Plans and for the compliance of
Tenant’s Plans with any and all Laws.

3.3. Landlord Cooperation. Landlord shall cooperate with Tenant and make good
faith efforts to coordinate Landlord’s construction review procedures to
expedite the planning, commencement, progress and completion of Tenant Work.
Landlord shall complete its review of each stage of Tenant’s Plans and any
revisions thereof and communicate the results of such review within the time
periods set forth in Section 3.2 above.

34. City Requirements. Any changes in Tenant’s Plans which are made in response
to requirements of the applicable governmental authorities and/or changes which
affect the Base Building Work shall be immediately submitted to Landlord for
Landlord’s review and approval.

3.5. “As-Built” Drawings and Specifications. A CADD-DXF file on diskette or CD,
pdf versions of the drawings on CD, and a set of “Xerox” type blackline on bond
prints of all “as-built” drawings and specifications of the Premises (reflecting
all field changes and including, without limitation, architectural, structural,
mechanical and electrical drawings and specifications) prepared by Tenant’s
Architect and Engineers or by Contractors (defined below) shall be delivered by
Tenant at Tenant’s expense to the Landlord within thirty (30) days after
completion of the Tenant Work. If Landlord has not received such drawings and
diskette(s) within thirty (30) days, Landlord may give Tenant written notice of
such failure. If Tenant does not produce such drawings and diskette(s) within
ten (10) days after Landlord’s written notice, Landlord may, at Tenant’s sole
cost which may be deducted from the Allowance, produce such drawings and
diskette(s) using Landlord’s personnel, managers, and outside consultants and
contractors. Landlord shall receive an hourly rate reasonable for such
production.

 

4. Tenant Work.

4.1. Tenant Work Defined. All tenant improvement work required by the Issued for
Construction Documents (including, without limitation, any approved changes,
additions or alterations pursuant to Section 7 below) is referred to in this
Workletter as “Tenant Work.”

4.2. Tenant to Construct. Tenant shall construct all Tenant Work pursuant to
this Workletter, and except to the extent modified by or inconsistent with
express provisions of this Workletter, pursuant with the provisions of the terms
and conditions of Article Nine of the Lease, governing Tenant Alterations
(except to the extent modified by this Workletter) and all such Tenant Work
shall be considered “Tenant Alterations” for purposes of the Lease.

4.3. Construction Contract. All contracts and subcontracts for Tenant Work shall
include any terms and conditions required by Landlord.

4.4. Contractor. Tenant shall select one or more contractors to perform the
Tenant Work (“Contractor”) subject to Landlord’s prior written approval, which
shall not unreasonably be withheld.

4.5. Division of Landlord Work and Tenant Work. Tenant Work is defined in
Section 4.1. above and Landlord Work, if any, is defined in Section 2.

 

5. Tenant’s Expense; Allowance.

Tenant agrees to pay for all Tenant Work, including, without limitation, the
costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below). Subject to the terms and
conditions of this Workletter, Tenant shall apply the “Allowance” (defined
below) to payment of the Permanent

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

Improvement Costs. The term “Permanent Improvement Costs” shall mean the actual
and reasonable costs of construction of that Tenant Work which constitutes
permanent improvements to the Premises, actual and reasonable costs of design
thereof and governmental permits therefor, costs incurred by Landlord for
Landlord’s architects and engineers pursuant to Section 3.1, and Landlord’s
construction administration fee (defined in Section 8.10 below). Provided,
however, Permanent Improvement Costs shall exclude costs of “Tenant’s FF& E”
(defined below). For purposes of this Workletter, “Tenant’s FF& E” shall mean
furniture, furnishings, telephone systems, computer systems, equipment, any
other personal property, and installation thereof. Notwithstanding any provision
of this Workletter or Lease to the contrary, for purposes of this Workletter and
Lease, all property which becomes attached to the Premises or Building,
including any part of any laboratory or laboratories for pharmaceutical, life
sciences or related purposes (for example and without limitation, laboratory
benches, counters, sinks, hoods, ventilation systems, or heating, ventilating or
air-conditioning systems): (a) shall not be deemed to be personal property,
fixtures or trade fixtures, but shall be deemed to be Tenant Work (and Tenant
Additions) and part of the permanent improvements to the Premises or Building at
the time of their installation, whether installed by or paid for by Landlord or
Tenant, shall without compensation or credit to Tenant remain in the Premises
and the Building; and (b) the costs thereof shall be deemed to be Permanent
Improvement Costs reimbursable out of the Allowance. Landlord shall provide
Tenant a tenant improvement allowance (“Allowance”) in the amount equal to Three
Hundred Forty-Eight Thousand Six Hundred Seventy-Five Dollars ($348,675.00). The
Allowance shall be used solely to reimburse Tenant for the Permanent Improvement
Costs (including, without limitation, the renovation costs to cause the existing
restroom within the Premises to comply with ADA requirements applicable as of
the Commencement Date). If Tenant does not utilize one hundred percent (100%) of
the Allowance for Permanent Improvement Costs by December 31, 2012, Tenant shall
have no right to the unused portion of the Allowance.

 

6. Application and Disbursement of the Allowance.

6.1. Tenant shall prepare a budget for all Tenant Work, including the Permanent
Improvement Costs and all other costs of the Tenant Work (“Budget”), which
Budget shall be subject to the reasonable approval of Landlord. Such Budget
shall be supported by a guaranteed maximum price construction contract and such
other documentation as Landlord may require to evidence the total costs. To the
extent the Budget exceeds the available Allowance (“Excess Cost”), Tenant shall
be solely responsible for payment of such Excess Cost. Further, prior to any
disbursement of the Allowance by Landlord, Tenant shall pay and disburse its own
funds for all that portion of the Permanent Improvement Costs equal to the sum
of (a) the Permanent Improvement Costs in excess of the Allowance; plus (b) the
amount of “Landlord’s Retention” (defined below). “Landlord’s Retention” shall
mean an amount equal to fifteen percent (15%) of the Allowance, which Landlord
shall retain out of the Allowance and shall not be obligated to disburse unless
and until after Tenant has completed the Tenant Work and complied with
Section 6.4 below. Further, Landlord shall not be obligated to make any
disbursement of the Allowance unless and until Tenant has provided Landlord with
(a) bills and invoices covering all labor and material expended and used, (b) an
affidavit from Tenant stating that all of such bills and invoices have either
been paid in full by Tenant or are due and owing, and all such costs qualify as
Permanent Improvement Costs, (c) contractors affidavit covering all labor and
materials expended and used, (d) Tenant, contractors and architectural
completion affidavits (as applicable), and (e) valid mechanics’ lien releases
and waivers pertaining to any completed portion of the Tenant Work which shall
be conditional or unconditional, as applicable, all as provided pursuant to
Section 6.2 and 6.4 below.

6.2. Upon Tenant’s full compliance with the provisions of Section 6, and if
Landlord determines that there are no applicable or claimed stop notices (or any
other statutory or equitable liens of anyone performing any of Tenant Work or
providing materials for Tenant Work) or actions thereon, Landlord shall disburse
the applicable portion of the Allowance as follows:

(a) In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Work, upon the following terms and conditions:
(i) such costs are included in the Budget, are Permanent Improvement Costs, are
covered by the Allowance, and Tenant has completed and delivered to Landlord a
written request for payment, in form reasonably approved by Landlord, setting
forth the exact name of the contractor, subcontractor or vendor to whom payment
is to be made and the date and amount of the bill or invoice, (ii) the request
for payment is accompanied by the documentation set forth in Section 6.1; and
(iii) Landlord, or Landlord’s appointed representative, has inspected and
approved the work for which Tenant seeks payment; or

(b) In the event of unconditional releases, directly to Tenant upon the
following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Work which have been paid by Tenant, are included in the Budget, are
Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant has
completed and delivered to Landlord a request for payment, in form reasonably
approved by Landlord, setting forth the name of the contractor, subcontractor or
vendor paid and the date of payment, (iii) the request for payment is
accompanied by the documentation set forth in Section 6.1; and (iv) Landlord, or
Landlord’s appointed representative, has inspected and approved the work for
which Tenant seeks reimbursement.

6.3. Tenant shall provide Landlord with the aforementioned documents by the 15th
of the month and payment shall be made by the 30th day of the month following
the month in which such documentation is provided.

6.4. Prior to Landlord disbursing the Landlord’s Retention to Tenant, Tenant
shall submit to Landlord the following items within thirty (30) days after
completion of the Tenant Work: (i) “As Built” drawings and specifications
pursuant to Section 3.5 above, (ii) all unconditional lien releases from all
general contractor(s) and subcontractor(s) performing work, (iii) a “Certificate
of Completion” prepared by Tenant’s Architect, and (iv) a final budget with
supporting documentation detailing all costs associated with the Permanent
Improvement Costs.

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

7. Changes, Additions or Alterations.

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration. Any such change, addition or alteration shall be
subject to Landlord’s approval in accordance with the provisions of Section 3.2
of this Workletter. Tenant shall be responsible for any submission to and plan
check and permit requirements of the applicable governmental authorities. Tenant
shall be responsible for payment of the cost of any such change, addition or
alteration if it would increase the Budget and Excess Cost previously submitted
and approved pursuant to Section 6 above.

 

8. Miscellaneous.

8.1. Scope. Except as otherwise set forth in the Lease, this Workletter shall
not apply to any space added to the Premises by Lease option or otherwise.

8.2. Tenant Work shall include (at Tenant’s expense) for all of the Premises:

(a) Landlord approved lighting sensor controls as necessary to meet applicable
Laws;

(b) Building Standard fluorescent fixtures in all Building office areas;

(c) Building Standard meters for each of electricity and chilled water used by
Tenant shall be connected to the Building’s system and shall be tested and
certified prior to Tenant’s occupancy of the Premises by a State certified
testing company;

(d) Building Standard ceiling systems (including tile and grid) and;

(e) Building Standard air conditioning distribution and Building Standard air
terminal units.

8.3. Sprinklers. Subject to any terms, conditions and limitations set forth
herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads “AS IS” on the date of delivery of the Premises to
Tenant. Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant’s Plans and/or any applicable Laws necessitate such.

8.4. Floor Loading. Floor loading capacity shall be within building design
capacity. Tenant may exceed floor loading capacity with Landlord’s consent, at
Landlord’s sole discretion and must, at Tenant’s sole cost and expense,
reinforce the floor as required for such excess loading.

8.5. Work Stoppages. If any work on the Real Property other than Tenant Work is
delayed, stopped or otherwise affected by construction of Tenant Work, Tenant
shall immediately take those actions necessary or desirable to eliminate such
delay, stoppage or effect on work on the Real Property other than Tenant Work.

8.6. Life Safety. Tenant (or Contractor) shall employ the services of a fire and
life-safety subcontractor reasonably satisfactory to Landlord for all fire and
life-safety work at the Building.

8.7. Locks. Tenant agrees to purchase from Landlord or its representative all
cylinders and keys used in locks used in the Premises.

8.8. Authorized Representatives. Tenant has designated Jim Welch to act as
Tenant’s representative with respect to the matters set forth in this
Workletter. Such representative(s) shall have full authority and responsibility
to act on behalf of Tenant as required in this Workletter. Tenant may add or
delete authorized representatives upon five (5) business days notice to
Landlord.

8.9. Access to Premises. After Landlord has recovered possession of the Premises
from any prior Tenant, prior to delivery of possession to Tenant, Tenant and its
architects, engineers, consultants, and contractors shall have access at
reasonable times and upon advance notice and coordination with the Building
management, to the Premises for the purpose of planning Tenant Work. Such access
shall not in any manner interfere with Landlord Work, if any. Such access, and
all acts and omissions in connection with it, shall be subject to and governed
by all other provisions of the Lease, including, without limitation, Tenant’s
indemnification obligations, insurance obligations, etc, except for the payment
of Base Rent and Additional Rent. To the extent that such access by Tenant
delays the Substantial Completion of the Landlord Work (if any), such delay
shall be a Tenant Delay and the Landlord Work shall be deemed Substantially
Complete on the date such Landlord Work would have been completed but for such
access.

8.10. Fee. Landlord shall receive a fee equal to one percent (1.0%) of Tenant’s
construction contract for all costs, including, without limitation, materials,
labor, supervision, profit, overhead or general conditions in connection with
the construction of the Tenant Work. Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord’s architects and engineers to review
Tenant’s Plans.

 

9. Force and Effect.

The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

EXHIBIT “C”

SITE PLAN OF PROJECT

Phase III, its buildings and square footages are not a part of the Project as
defined in this Lease, and are shown in this Exhibit for illustration only.

 

LOGO [g281535g06m54.jpg]

 

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED HAZARDOUS MATERIAL

Permitted Hazardous Material shall mean the substances listed herein in the
quantity which is the lesser of (a) the amount reasonably necessary for Tenant’s
day to day operations in the Premises permitted by this Lease and by
Environmental Law, or (b) the quantity limit specified herein.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

 

LOGO [g281535g91a86.jpg]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

 

LOGO [g281535g63i24.jpg]

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT

 

 

FOR INTERNAL IDENTIFICATION PURPOSES ONLY

  Our No.                          Other                            Applicant
                                                         

 

TO:

  

Metropolitan Life Insurance Company

[Address]

Attention: Director, EIM

IRREVOCABLE LETTER OF CREDIT NO.                         

We hereby establish this irrevocable Letter of Credit in favor of the aforesaid
addressee (‘Beneficiary”) for drawings up to United States
$                         effective immediately. This Letter of Credit is
issued, presentable and payable at our office at [issuing bank’s address in City
specified by Landlord], and expires with our close of business
on                         , 20    .

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any liquidator, rehabilitator,
receiver or conservator.

We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit No.                         , for all or any part of this
Credit if presented at our office specified in paragraph one on or before the
expiry date or any automatically extended expiry date.

Except as expressly stated herein, this undertaking is not subject to any
agreement, condition or qualification. The obligation of [issuing bank] under
this Letter of Credit is the individual obligation of [issuing bank], and is in
no way contingent upon reimbursement with respect thereto.

It is a condition of this Letter of Credit that it is deemed to be automatically
extended without amendment for one year from the expiry date hereof, or any
future expiration date, unless at least thirty (30) days prior to an expiration
date we notify you by registered mail that we elect not to consider this Letter
of Credit renewed for any such additional period.

This Letter of Credit is transferable by the Beneficiary and by any successive
transferees at no charge or cost to Beneficiary or any transferee. Transfers of
this Letter of Credit are subject to receipt of Beneficiary’s (and subsequently,
transferee’s) instructions in the form attached hereto as Schedule 1 accompanied
by the original Letter of Credit and amendments(s) if any.

This Letter of Credit is subject to and governed by the Laws of the State of New
York and the 1993 revision of the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce (Publication 500) and, in the
event of any conflict, the Laws of the State of New York will control. If this
Credit expires during an interruption of business as described in article 17 of
said Publication 500, the bank hereby specifically agrees to effect payment if
this Credit is drawn against within 30 days after the resumption of business.

 

Very truly yours,    [issuing bank]

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

Schedule 1 to Letter of Credit

 

[Bank – then current issuer of Letter of Credit] c/o                            
Attention:    

Re: Irrevocable Letter of Credit No.                             

Ladies & Gentlemen:

The undersigned acknowledges receipt of your advice No.
                                     of a credit issued in our favor, the terms
of which are satisfactory. We now irrevocably transfer the said credit and all
amendments and extensions thereof, if any, to:

 

 

[Name of Transferee]

 

 

[Address]

You are to inform the transferee of this transfer and such transferee shall have
sole rights as beneficiary under the credit, including any amendments, extension
or increases thereof, without notice to or further assent from us.

This transfer is at no charge or cost to Beneficiary or the transferee.

 

Yours very truly, Beneficiary By:    

Acknowledged and agreed by Bank [then current issuer of Letter of Credit]:

 

  (Bank – then current issuer of Letter of Credit)

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

FAIR MARKET RENTAL RATE

1. Definition of Fair Market Rental Rate. “Fair Market Rental Rate” shall mean
the Monthly Base Rent equal to the monthly base rental per rentable square foot
which a tenant would pay and which a willing landlord would accept for space
comparable to the Premises in the Building and in other buildings of class A
standards in Seaport Centre and along the Highway 101 corridor in Redwood City,
Redwood Shores, San Carlos and Belmont (the “Applicable Market”) for the period
for which such rental is to be paid and for a lease on terms substantially
similar to those of the Lease (including, without limitation, those applicable
to Taxes, Operating Expenses and exclusions, but also considering so-called net
and triple net leases, and leases utilizing operating expense stops or base
years, and making appropriate adjustment between such leases and this Lease, as
described below), based on prevailing market conditions in the Applicable Market
at the time such determination is made (“Comparable Transactions”). Without
limiting the generality of the foregoing, Comparable Transactions shall be for a
term similar to the term of tenancy and for space comparable in use, floor
levels, view and orientation, square footage and location within the Building
and in the Applicable Market as the transaction for which Fair Market Rental
Rate is being determined; however, leases of unusual or odd shaped spaces shall
not be considered. In any determination of Fair Market Rental Rate, the stated
or contract monthly net or base rental in Comparable Transactions shall be
appropriately adjusted to take into account the different terms and conditions
prevailing in such transactions and those present in the Lease, including,
without limitation: (a) the extent to which average annual expenses and taxes
per rentable square foot payable by tenants in Comparable Transactions vary from
those payable by Tenant under the Lease, and so, for example, if the Lease
provides for payment of Rent Adjustments and/or certain Operating Expenses on
the basis of increases over a base year, then the rate of Monthly Base Rent
under the Lease shall be based upon a step-up to change the calendar year which
serves as the base year for calculation of the base for such Operating Expenses
for the Option Term to be the full calendar year in which the Option Term
commences, and such step-up shall be considered in the determination of the Fair
Market Rental Rate; (b) tenant improvements, value of existing tenant
improvements, the concessions, if any, being given by landlords in Comparable
Transactions, such as parking charge abatement, free rent or rental abatement
applicable after substantial completion of any tenant improvements (and no
adjustment shall be made for any free or abated rent during any construction
periods), loans at below-market interest rates, moving allowances, space
planning allowances, lease takeover payments and work allowances, as compared to
any tenant improvement, refurbishment or repainting allowance given to Tenant
under the Lease for the space for which Fair Market Rental Rate is being
determined; (c) the brokerage commissions, fees and bonuses payable by landlords
in Comparable Transactions (whether to tenant’s agent, such landlord or any
person or entity affiliated with such landlord), as compared to any such amounts
payable by Landlord to the broker(s) identified with respect to the transaction
for which Fair Market Rental Rate is being determined; (d) the time value of
money; (e) any material difference between the definition of rentable area and
the ratio of project rentable to useable square feet in Comparable Transactions,
as compared to such figures applicable to the space for which Fair Market Rental
Rate is being determined; and (f) the extent to which charges for parking by
tenants in Comparable Transactions vary from those payable by Tenant under the
Lease.

2. Sealed Estimates. In the event the Lease requires Fair Market Rental Rate to
be determined in accordance with this Exhibit, Landlord and Tenant shall meet
within ten (10) business days thereafter and each simultaneously submit to the
other in a sealed envelope its good faith estimate of Fair Market Rental Rate
(the “Estimates”). If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates. If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place. In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental. In the event neither party submits an
Estimate at that meeting, the transaction for which Fair Market Rental Rate is
being determined shall be deemed cancelled and of no further force or effect.

3. Selection of Arbitrators. If the higher Estimate is more than one hundred
five percent (105%) of the lower Estimate, then either Landlord or Tenant may,
by written notice to the other within five (5) business days after delivery of
Estimates at the meeting, require that the disagreement be resolved by
arbitration. In the event neither party gives such notice, the transaction for
which Fair Market Rental Rate is being determined shall be deemed cancelled and
of no further force or effect. Within five (5) business days after such notice,
the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers with experience in real estate activities, including
at least five (5) years experience in appraising comparable space in the
Applicable Market (“Qualified Appraisers”). If the parties cannot timely agree
on such arbitrators, then within the following five (5) business days, each
shall select and inform the other party of one (1) Qualified Appraiser and
within a third period of five (5) business days, the two appraisers (or if only
one (1) has been duly selected, such single appraiser) shall select as
arbitrators a panel of three additional Qualified Appraisers, which three
arbitrators shall proceed to determine Fair Market Rental Rate pursuant to
Section 4 of this Exhibit. Both Landlord and Tenant shall be entitled to present
evidence supporting their respective positions to the panel of three
arbitrators.

4. Arbitration Procedure. Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate. Upon an Estimate’s selection by two (2) of the
arbitrators, it shall be the applicable Fair Market Rental Rate and such
selection shall be binding upon Landlord and Tenant. If the arbitrators
collectively determine that expert advice is reasonably necessary to assist them
in determining Fair Market Rental Rate, then they may retain one or more
qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice. The party whose Estimate
is not chosen by the arbitrators shall pay the costs of the arbitrators and any
experts retained by the arbitrators. Any fees of any counsel or expert engaged
directly by Landlord or Tenant, however, shall be borne by the party retaining
such counsel or expert.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

5. Rent Pending Determination of Fair Market Rental Rate. In the event that the
determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall pay Landlord
Monthly Base Rent and Rent Adjustment Deposits as would apply under Landlord’s
Estimate pursuant to Section 2 of this Exhibit until the Fair Market Rental Rate
is determined. In the event that the Fair Market Rental Rate subsequently
determined is different from the amount paid for the applicable period, then
within thirty (30) days after such determination, Tenant shall pay Landlord any
greater amounts due and Landlord shall credit Tenant (against the next Monthly
Base Rent installments due) for any reduction in the amounts due.

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

RIDER 1

COMMENCEMENT DATE AGREEMENT

Metropolitan Life Insurance Company, a New York corporation (“Landlord”), and
AcelRx Pharmaceuticals, Inc., a Delaware corporation (“Tenant”), have entered
into a certain Lease dated                                              , 2011
(the “Lease”).

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.02(b) of the
Lease;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

1. Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Lease.

2. The Commencement Date (as defined in the Lease) of the Lease is
                            .

3. The Expiration Date (as defined in the Lease) of the Lease is
                            .

4. Tenant hereby confirms the following:

 

  (a) That it has accepted possession of the Premises pursuant to the terms of
the Lease;

 

  (b) That the Landlord Work, if any, is Substantially Complete; and

 

  (c) That the Lease is in full force and effect.

5. Except as expressly modified hereby, all terms and provisions of the Lease
are hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

6. The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between the Landlord and the Tenant
relating to the subject matter herein. No prior other agreements or
understandings pertaining to such matters are valid or of any force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Agreement and such execution and delivery have been duly authorized.

 

TENANT:

    LANDLORD:

AcelRx Pharmaceuticals, Inc., a

Delaware corporation

   

Metropolitan Life Insurance Company,

A New York corporation

By

        By                    

        Print name

     

        Print name

Its

        Its    

(Chairman of Board, President or Vice President)

     

By

                       

        Print name

     

Its

         

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

     

 

Rider 1 – Page 1



--------------------------------------------------------------------------------

RIDER 2

ADDITIONAL PROVISIONS

This Rider 2 (“Rider”) is attached to and a part of a certain Lease by
Metropolitan Life Insurance Company, a New York corporation, as Landlord, and
AcelRx Pharmaceuticals, Inc., a Delaware corporation, as Tenant, for the
Premises as described therein (the “Lease”).

SECTION 1. DEFINED TERMS; FORCE AND EFFECT.

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider forms a part of the Lease.
Should any inconsistency arise between this Rider and any other provision of the
Lease as to the specific matters which are the subject of this Rider, the terms
and conditions of this Rider shall control.

SECTION 2. CONDITION OF PREMISES; DELIVERY; CONSTRUCTION PERIOD; COMMENCEMENT
DATE; TERM; EXPIRATION OF PRIOR LEASE.

2.1. Projected Delivery Date; Delivery Date; Commencement Date: Tenant’s
Obligations During Construction Period; Term; Expiration of Prior Lease;
Security.

(a) Landlord shall tender to Tenant possession of the Premises in the condition
specified in the Workletter no later than one (1) business day after execution
of this Lease by both Tenant and Landlord (the “Projected Delivery Date”). On
the date Landlord actually tenders to Tenant possession of the Premises (the
“Delivery Date”), all the terms and conditions of the Lease shall apply, and
Tenant shall observe and perform all terms and conditions of the Lease,
including all that are specified to apply during the Term (for example only,
Tenant’s insurance and indemnification obligations), except that during the
period (the “Construction Period”) from the Delivery Date until the Commencement
Date (defined below), in recognition of Tenant’s construction and installations
in, and preparation of, the Premises for the use and occupancy permitted by this
Lease: (i) Tenant shall not be obligated to pay Monthly Base Rent, Rent
Adjustment Deposits or Rent Adjustments; and (ii) Landlord shall not be
obligated to provide services or utilities except if and to the extent expressly
provided in Section 4 of the Workletter. The Term of this Lease shall be as
shown in Section 1.01(5) of the Basic Lease Provisions and the Commencement Date
of the Term shall be the date which is the earlier to occur of (i) the date
Tenant commences its business operations in the Premises, or (ii) one hundred
eighty (180) days after the Date of Lease, but in no event prior to April 9,
2012.

(b) Upon request by Landlord, Tenant and Landlord shall enter into an agreement
(the form of which is attached to this Lease as Rider 1) confirming the
Commencement Date and the Expiration Date. If Tenant fails to enter into such
agreement, then the Commencement Date and the Expiration Date shall be the dates
designated by Landlord in such agreement.

2.2 Failure to Deliver Possession. If Landlord shall be unable to give
possession of the Premises on the Projected Delivery Date by reason of the
following: (a) the holding over or retention of possession of any tenant,
tenants or occupants, or (b) the Landlord Work, if any, is not Substantially
Complete, or (c) for any other reason, then Landlord shall not be subject to any
liability for the failure to give possession on said date so long as Landlord
has used and continues to use reasonable efforts to deliver possession to Tenant
as soon as possible. Under such circumstances, by operation of Section 2.1 above
and/or the definition of the Commencement Date, the Delivery Date and
Commencement Date are automatically adjusted and determined in relation to the
date Landlord actually tenders possession of the Premises to Tenant. No such
failure to deliver possession on the originally scheduled Projected Delivery
Date shall affect the validity of this Lease or the obligations of the Tenant
hereunder.

2.3 Expiration of Prior Lease; Security. Pursuant to Tenant’s current lease with
Landlord of the premises at 575 Chesapeake Drive (the “575 Lease”), the
“Expiration Date” is currently April 8, 2012. Landlord and Tenant hereby modify
the 575 Lease as follows: (a) the Expiration Date under the 575 Lease is hereby
changed to instead be five (5) days following the Commencement Date of this
Lease; (b) the “Monthly Base Rent” under the 575 Lease for any period after
Month 60 through and including such modified Expiration Date of the 575 Lease
shall remain $29,226.82 per month; and (c) as of the Date of Lease, the
“Security” under the 575 Lease shall be reduced to cash in the amount of $30,000
and the “Letter of Credit” held by Landlord under the 575 Lease shall be
transferred to and become the initial Security under this Lease.

SECTION 3. OPTION TO EXTEND.

3.1 Landlord hereby grants Tenant a single option to extend the Term of the
Lease for an additional period of five (5) years (such period may be referred to
as the “Option Term”), as to the entire Premises as it then exists, upon and
subject to the terms and conditions of this Section (the “Option To Extend”),
and provided that at the time of exercise of such option (and each Option, if
more than one Option is granted): (a) Tenant must be conducting regular, active,
ongoing business in, and be in occupancy (and occupancy by a subtenant (other
than a Permitted Transferee), licensee or other party permitted or suffered by
Tenant shall not satisfy such condition) of the entire Premises; and (b) there
has been no material adverse change in Tenant’s financial position from such
position as of the date of execution of the Lease, as certified by Tenant’s
independent certified public accountants, and as supported by Tenant’s certified
financial statements, copies of which shall be delivered to Landlord with
Tenant’s written notice exercising its right hereunder.

3.2 Tenant’s election (the “Election Notice”) to exercise the Option To Extend
must be given to Landlord in writing no earlier than the date which is twelve
(12) months prior to the Expiration Date and no later than the date which is
nine (9) months prior to the Expiration Date. If Tenant either fails or elects
not to exercise the Option to Extend by not timely giving its Election Notice,
then the Option to Extend shall be null and void, including, if more than one
Option is granted, the then applicable Option to Extend and all further Options
to Extend.

 

Rider 2 – Page 1



--------------------------------------------------------------------------------

3.3 The Option Term (and each Option Term, if more than one Option is granted)
shall commence immediately after the expiration of the preceding Term of the
Lease. Tenant’s leasing of the Premises during the Option Term shall be upon and
subject to the same terms and conditions contained in the Lease except that
(a) Tenant shall pay the “Option Term Rent”, defined and determined in the
manner set forth in the immediately following Subsection; (b) the Security
Deposit shall be increased to an amount that is the same percentage or
proportion of Option Term Rent as the prior amount of Security Deposit was in
relation to Rent for the Term prior to the Option Term, but in no event shall
the Security Deposit be decreased; and (c) Tenant shall accept the Premises in
its “as is” condition without any obligation of Landlord to repaint, remodel,
repair, improve or alter the Premises or to provide Tenant any allowance
therefor, except to the extent tenants leasing space in Comparable Transactions
receive an allowance pursuant to the definition of Fair Market Rental Rate
defined in Exhibit F hereto, provided, however, Landlord by notice given to
Tenant within thirty (30) days after final determination of the Fair Market
Rental Rate, may elect to provide, in lieu of such allowance for alterations to
the Premises, a rent credit equal to the amount of the allowance that would have
otherwise been given, credited toward the rents applicable only to the Premises
and due starting after such rent obligation commences. If Tenant timely and
properly exercises the Option To Extend, references in the Lease to the Term
shall be deemed to mean the preceding Term as extended by the Option Term unless
the context clearly requires otherwise.

3.4 The Option Term Rent shall mean the sum of the Monthly Base Rent at the Fair
Market Rental Rate (as defined in Exhibit F) plus Rent Adjustments and/or
certain Operating Expenses (if applicable, based upon a step-up to change the
base year or base amount for calculation of Operating Expenses in connection
with determination of the Fair Market Rental Rate) plus other charges pursuant
to the Lease payable to Landlord. The determination of Fair Market Rental Rate
and Option Term Rent shall be made by Landlord, in the good faith exercise of
Landlord’s business judgment. Within forty-five (45) days after Tenant’s
exercise of the Option To Extend, Landlord shall notify Tenant of Landlord’s
determination of the Fair Market Rental Rate and Option Term Rent for the
Premises. Tenant may, within fifteen (15) days after receipt thereof, deliver to
Landlord a written notice either: (a) accepting Landlord’s determination, in
which case the extension shall be effective and binding (subject to Subsection
3.6 below) at the accepted rate; or (b) setting forth Tenant’s good faith
estimate, in which case Landlord and Tenant will promptly confer and attempt to
agree upon the Fair Market Rental Rate and Option Term Rent. Tenant’s failure to
timely deliver such notice within such fifteen (15) day period shall be deemed
its cancellation of the Option. In the event Tenant has delivered notice setting
forth Tenant’s different estimate, but no agreement in writing between Tenant
and Landlord on Fair Market Rental Rate and Option Term Rent is reached within
thirty (30) days after Landlord’s receipt of Tenant’s estimate, the Fair Market
Rental Rate shall be determined in accordance with the terms of Exhibit F. To
the extent that Tenant pays directly the utility or service provider for
utilities or services which Tenant is to obtain directly pursuant to the Lease,
Tenant shall continue to pay such amounts, but such amounts shall not be counted
as part of the Fair Market Rental Rate as used herein.

3.5 Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the extension for the Option Term in accordance with the terms and conditions of
this Option to Extend, in the form of an amendment to the Lease, and Tenant
shall execute such amendment within five (5) business days after Landlord and
Tenant agree to the form of the proposed amendment and Landlord shall execute it
promptly after Tenant. Notwithstanding any of the foregoing to the contrary, the
failure of Landlord to prepare such amendment or of either party to execute an
amendment shall not affect the validity and effectiveness of the extension for
the Option Term in accordance with the terms and conditions of this Option to
Extend.

3.6 Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, whereupon any prior or subsequent exercise of this Option to Extend
shall be of no force or effect:

(a) Tenant’s failure to timely exercise or timely to perform the Option to
Extend in strict accordance with the provisions of this Section.

(b) The existence at the time Tenant exercises the Option to Extend or at the
commencement of the Option Term of a Default on the part of Tenant under the
Lease or of any state of facts which with the passage of time or the giving of
notice, or both, would constitute such a Default.

(c) Tenant’s third Default under the Lease within twenty-four months prior to
the commencement of the Option Term, notwithstanding that all such Defaults may
subsequently be cured.

3.7 Without limiting the generality of any provision of the Lease, time shall be
of the essence with respect to all of the provisions of this Section.

3.8 This Option to Extend is personal to AcelRx Pharmaceuticals, Inc., a
Delaware corporation, and may not be used by, and shall not be transferable or
assignable (voluntarily or involuntarily) to any person or entity.

SECTION 4. MONUMENT SIGNAGE.

4,1 Grant of Right. Notwithstanding any provision of Section 6.06 of the Lease
to the contrary, so long as Tenant is in continuous operation at and occupancy
of at least fifty percent (50%) of the entire Premises, Tenant shall have the
right, to place Tenant identification on the front door of the Building and on
one line of one existing, exterior monument sign for the Building, subject to
the terms and conditions of this Section (“Exterior Sign Right”).

 

Rider 2 – Page 2



--------------------------------------------------------------------------------

4.2 General Conditions & Requirements. The size, type, style, materials, color,
method of installation and exact location of the sign, and the contractor for
and all work in connection with the sign, contemplated by this Section shall
(i) be subject to Tenant’s compliance with all applicable laws, regulations and
ordinances and with any covenants, conditions and restrictions of record which
affect the Property; (ii) be subject to Tenant’s compliance with all
requirements of Landlord’s current Project signage criteria at the time of
installation; (iii) be consistent with the design of the Building and the
Project; (iv) be further subject to Landlord’s prior written consent. Tenant
shall, at its sole cost and expense, procure, install, maintain and remove such
sign.

4.3 Removal & Restoration. Upon the expiration or termination of the Exterior
Sign Right, but in no event later than the expiration of the Term or earlier
termination of the Lease, Tenant shall, at its sole cost and expense, remove
such sign and shall repair and restore the area in which the sign was located to
its condition prior to installation of such sign.

4.4 Right Personal. The Exterior Sign Right under this Section is personal to
AcelRx Pharmaceuticals, Inc., a Delaware corporation, and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any person or entity other than an assignee of the Lease which has satisfied the
requirements of Article Ten of the Lease.

SECTION 5. OFFER RIGHT.

5.1 Landlord hereby grants Tenant a one-time right to lease the Offer Space
(defined below) if and to the extent such space is Available (defined below)
during the period beginning on the date of execution of this Lease and expiring
twenty-four (24) months prior to the Expiration Date of the Term (the “Offer
Period”), upon and subject to the terms and conditions of this Section (the
“Offer Right”), and provided that at the time of exercise of such right:
(i) Tenant must be conducting regular, active, ongoing business in, and be in
occupancy (and occupancy by a subtenant (other than a Permitted Transferee),
licensee or other party permitted or suffered by Tenant shall not satisfy such
condition) of the entire Premises; and (ii) there has been no material adverse
change in Tenant’s financial position from such position as of the date of
execution of the Lease, as certified by Tenant’s independent certified public
accountants, and as supported by Tenant’s certified financial statements, copies
of which shall be delivered to Landlord with Tenant’s written notice exercising
its right hereunder.

5.2 “Offer Space” shall mean the leaseable space at 301 Galveston Drive that is
contiguous to the Premises. The term “Available” shall mean that the space in
question is either: (1) vacant and free and clear of all “Prior Rights” (defined
below); or (2) space as to which Landlord has received a proposal, or Landlord
is making a proposal, for a lease or rights of any nature applicable in the
future when such space would be free and clear of all Prior Rights. The term
“Prior Rights” shall mean rights of other parties, including without limitation,
a lease, lease option, or option or other right of extension, renewal,
expansion, refusal, negotiation or other right, either: (i) pursuant to any
lease or written agreement which is entered into on or before the beginning of
the Offer Period; or (ii) pursuant to any extensions or renewal of any of the
foregoing, whether or not set forth in such lease or written agreement, and
Landlord shall be free at any time to enter such extension or renewal.

5.3 Nothing herein shall be deemed to limit or prevent Landlord from marketing,
discussing or negotiating with any other party for a lease of, or rights of any
nature as to, any part of the Offer Space, but during the Offer Period before
Landlord makes any written proposal to any other party (other than a party with
Prior Rights) for any Offer Space which becomes Available (including giving a
written response to any proposal or offer received from another party), or
contemporaneously with making any such proposal, and in any event within thirty
(30) days after such space becomes vacant and free and clear of all “Prior
Rights”, Landlord shall give Tenant written notice (“Landlord’s Notice”), which
notice identifies the space Available, its rentable area, Landlord’s estimate of
the projected date such space will be vacant and deliverable to Tenant,
Landlord’s estimate of the applicable Fair Market Rental Rate, as defined in
Exhibit F hereto (“Landlord’s Estimate”), and if applicable, base year or base
amount (if different from that for the rest of the Premises) with respect to
Operating Expenses. For the period of five (5) business days after Landlord
gives Landlord’s Notice (the “Election Notice Period”), Tenant shall have the
right to give Landlord irrevocable written notice (“Election Notice”) of
Tenant’s election to lease all (and not less than all) the Offer Space
identified in Landlord’s Notice.

5.4 In the event Tenant duly and timely delivers its Election Notice to
Landlord, such exercise shall thereby create and constitute a binding lease of
the Offer Space by and to Tenant, subject to suspension or termination of such
right pursuant to Subsection 5.8 below, upon and subject to the same terms and
conditions contained in the Lease except as follows: (i) Tenant shall accept the
Offer Space in its then “AS IS” condition, but broom clean and free of all
tenants or occupants, without any obligation of Landlord to repaint, remodel,
improve or alter such space for Tenant’s occupancy or to provide Tenant any
allowance therefor except to the extent tenants leasing space in Comparable
Transactions receive an allowance pursuant to the definition of Fair Market
Rental Rate, provided, however, Landlord, by notice given to Tenant within
thirty (30) days after receipt of Tenant’s Election Notice, may elect to
provide, in lieu of such allowance for alterations to the Offer Space, a rent
credit equal to the amount of the allowance that would have otherwise been
given, credited toward the rents applicable only to the Offer Space and due
starting after such rent obligation commences; (ii) Landlord shall deliver the
Offer Space to Tenant no later than thirty (30) days after the later of the date
on which Landlord regains possession of such space or the date on which Landlord
receives Tenant’s Election Notice; (iii) upon such delivery, the Offer Space
shall be part of the Premises under the Lease, such that the term “Premises” in
the Lease thereafter shall mean both the space leased immediately prior to such
delivery and the Offer Space, and shall be leased for the remaining term of the
Lease (including any extension pursuant to the Option to Extend); (iv) starting
on such delivery date, with respect to the Offer Space Tenant shall pay Monthly
Base Rent equal to the Fair Market Rental Rate, with Fair Market Rental Rate
defined and determined as set forth herein and in Exhibit F; (v) starting on
such delivery date, with respect to the Offer Space Tenant shall additionally
pay Tenant’s Share of Operating Expenses or increases in Operating Expenses, as

 

Rider 2 – Page 3



--------------------------------------------------------------------------------

applicable under the Lease, with Tenant’s Share recalculated to reflect addition
of the Offer Space, or with a separate Tenant’s Share for the Offer Space if the
Lease provides for a base year or base amount for calculation of Operating
Expenses and if the base year or base amount for the Offer Space is different
from that for the rest of the Premises; (vi) starting on such delivery date,
Tenant shall additionally pay other charges payable by Tenant for utilities and
otherwise with respect to the Offer Space; (vii) the number of unreserved
parking spaces rented to Tenant shall increase at the rate of 3.3 spaces per
1,000 square feet of Rentable Area; and (viii) the Security Deposit shall be
increased to an amount that is the same percentage or proportion of Rent (after
including Rent for the Offer Space) as the prior amount of Security Deposit was
in relation to prior Rent.

5.5 Landlord’s Estimate set forth in Landlord’s Notice shall be conclusive and
binding as the Monthly Base Rent payable for the Offer Space in Landlord’s
Notice unless Tenant notifies Landlord in Tenant’s Election Notice that Tenant
elects to lease the subject Offer Space but disputes Landlord’s Estimate and
specifies in detail the reasons therefor and states Tenant’s good faith estimate
of the Fair Market Rental Rate. If the dispute is not resolved within ten
(10) business days after Landlord receives Tenant’s Election Notice as described
above, then the Fair Market Rental Rate shall be determined in accordance with
the terms of Exhibit F.

5.6 Promptly after final determination of the Fair Market Rental Rate, Landlord
shall prepare a memorandum confirming the specific dates, amounts and terms of
the lease of the subject Offer Space in accordance with the terms and conditions
of this Offer Right, in the form of an amendment to the Lease. Tenant shall
execute such amendment within five (5) business days after receipt of the
proposed amendment and Landlord shall execute it promptly after Tenant.
Notwithstanding any of the foregoing to the contrary, the failure of Landlord to
prepare such amendment or of either party to execute an amendment shall not
affect the validity and effectiveness of the lease of the Offer Space in
accordance with the terms and conditions of this Offer Right.

5.7 If Tenant either fails or elects not to exercise its Offer Right as to the
Offer Space covered by Landlord’s Notice by not giving its Election Notice
within the Election Notice Period, then Tenant’s Offer Right shall terminate,
and be null and void, as to the subject space identified in the applicable
Landlord’s Notice (but not as to any Offer Space subject to this Offer Right
which has not become Available and been included in a Landlord’s Notice), and at
any time thereafter Landlord shall be free to lease and/or otherwise grant
options or rights to the subject space on any terms and conditions whatsoever
free and clear of the Offer Right.

5.8 During any period that Tenant does not occupy the entire Premises or that
there is an uncured default by Tenant under the Lease, or any state of facts
which with the passage of time or the giving of notice, or both, would
constitute such a default, the Offer Right shall not apply and shall be
ineffective and suspended, and Landlord shall not be obligated to give a
Landlord’s Notice as to any space which becomes Available during such suspension
period, and Landlord shall not be obligated to negotiate (or enter any
amendment) with respect to any Offer Space which was the subject of a pending
Landlord’s Notice for which an amendment has not been fully executed, and during
such suspension period Landlord shall be free to lease and/or otherwise grant
options or rights to such space on any terms and conditions whatsoever free and
clear of the Offer Right. The Offer Right shall terminate upon any of the
following: (1) the termination of the Lease upon the occurrence of a Tenant
default or otherwise; (2) Landlord’s recovery of possession of the Premises upon
the occurrence of a Tenant default or otherwise; (3) rejection of the Lease in
any bankruptcy proceeding; or (4) the failure of Tenant timely to exercise, give
any notices, perform or agree, within any applicable time period specified
above, with respect to any Offer Space which was the subject of any Landlord’s
Notice.

5.9 The Offer Right is personal to AcelRx Pharmaceuticals, Inc., a Delaware
corporation, and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity other than a Permitted
Transferee which is an assignee of the Lease and which has satisfied the
requirements of Sections 10.01 and 10.05 of this Lease.

 

Rider 2 – Page 4